Exhibit 10.2

LICENSE AND COLLABORATION AGREEMENT

This LICENSE AND COLLABORATION AGREEMENT (the “Agreement”) is entered into as of
[                ], 2013 (the “Effective Date”) by and between ARADIGM
CORPORATION, a California corporation having a principal place of business at
3929 Point Eden Way, Hayward, CA 94545 (“Aradigm”), and GRIFOLS, S.A., a company
(sociedad anónima) organized under the laws of Spain having a principal place of
business at Avinguda de la Generlitat, 152-158, Parc de Negocis Can Sant Joan,
Sant Cugat del Valles 08174, Barcelona, Spain (“Grifols”). Grifols and Aradigm
may each be referred to as a “Party” or collectively as the “Parties”.

RECITALS

WHEREAS, Aradigm owns or has rights to certain technology and intellectual
property, including technology and intellectual property related to inhaled
ciprofloxacin and is willing to license such technology to Grifols, and Grifols
desires to accept such license;

WHEREAS, Aradigm and Grifols desire to establish a collaboration for the
development and commercialization of inhaled ciprofloxacin, including the
product candidate referred to by Aradigm as ARD-3150, for the treatment of
non-cystic fibrosis bronchiectasis, in accordance with the terms and conditions
set forth herein;

WHEREAS, on May 20, 2013, Aradigm and Grifols entered into a Stock Purchase
Agreement (the “Stock Purchase Agreement”) pursuant to which Grifols agreed to
purchase a number of shares equal to 35% of the outstanding shares of Aradigm’s
common stock, no par value (the “Common Stock”) on a fully diluted basis;

WHEREAS, as a condition to the Closing of the Stock Purchase Agreement, Aradigm
and Grifols will be required to execute and deliver this Agreement; and

WHEREAS, in order for Aradigm to fulfill its supply obligations under this
Agreement, Aradigm will be required to enter into a supply agreement with
Sigma-Tau PharmaSource, Inc. or another pharmaceutical manufacturer reasonable
acceptable to Grifols (the “Third Party Manufacturer”) under which such Third
Party Manufacturer will manufacture and supply to Aradigm, and Aradigm will
purchase from the Third Party Manufacturer, the Aradigm Products (the “Supply
Agreement”).

WHEREAS, concurrently with the execution and delivery of this Agreement, Aradigm
and Grifols are entering into an option agreement (the “A1AT Option Agreement”)
pursuant to which Aradigm will grant to Grifols an exclusive option to license
Aradigm’s AERx Pulmonary Drug Delivery System for use with Grifols’ alpha-1
antitrypsin (“A1AT”) molecule.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows:

ARTICLE 1

DEFINITIONS

The terms in this Agreement with initial letters capitalized, whether used in
the singular or the plural, shall have the meaning set forth below or, if not
listed below, the meaning designated elsewhere in this Agreement (and derivative
forms of them shall be interpreted accordingly). The terms “include,”
“includes,” “including” and derivative forms of them shall be deemed followed by
the phrase “without limitation” regardless of whether such phrase appears there
(and with no implication being drawn from its inconsistent inclusion or
non-inclusion).

1.1 “AAA” has the meaning set forth in Section 13.3.

1.2 “Acquiror” has the meaning set forth in Section 14.5.

1.3 “Additional Aradigm Product” means each Aradigm Product elected by Grifols
to be Developed for an Additional Indication pursuant to Section 4.6.

1.4 “Additional Development Plan” has the meaning set forth in Section 4.6.

1.5 “Additional Indications” means cystic fibrosis, non-tuberculosis
mycobacteria, chronic obstructive pulmonary disease, and/or a bio-defense
application, or any additional indication proposed by a Party in accordance with
Section 4.6, but expressly excludes any Excluded Bio-Defense Indications.

1.6 “Affiliate” means, with respect to a Person, any Person that controls, is
controlled by or is under common control with such first Person. For purposes of
this definition only, “control” means (a) to possess, directly or indirectly,
the power to direct the management or policies of a Person, whether through
ownership of voting securities, by contract relating to voting rights or
corporate governance or otherwise, or (b) to own, directly or indirectly, fifty
percent (50%) or more of the outstanding securities or other ownership interest
of such Person. For the purposes of this Agreement, neither Party shall be
considered an Affiliate of the other, and the Affiliates of each Party shall not
be considered Affiliates of the other Party or of any of such other Party’s
Affiliates.

1.7 “Agreement” has the meaning set forth in the Preamble.

1.8 “Aradigm” has the meaning set forth in the Preamble.

1.9 “Aradigm Breach” has the meaning set forth in Section 12.3(a).

1.10 “Aradigm Change in Control” means:

(a) any transaction or series of related transactions (including tender offers,
mergers, consolidations and other forms of business consolidations) following
which a Person or Group (other than Grifols or any Group that includes Grifols)
who owns less than 50% of the issued and outstanding voting securities of
Aradigm immediately prior to such transaction or series of related transactions
beneficially owns (as determined under Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, more than 50% of the issued and outstanding



--------------------------------------------------------------------------------

voting securities of either Aradigm, the entity surviving such transaction or
any direct or indirect parent entity of such continuing or surviving entity;
provided that if such Person is not a shareholder of Aradigm as of the date
hereof or such Group does not consist solely of shareholders of Aradigm as of
the date hereof, the references to the number 50% in this clause (a) shall be
replaced by the number 40%, or

(b) the sale, lease, exchange, conveyance license, transfer or other disposition
(for cash, shares of stock, securities or other consideration) of all or
substantially all of the business or assets of Aradigm to any Person or Group
(other than Grifols or any Group that includes Grifols), including any
liquidation, dissolution or winding up of the affairs of Aradigm, or any other
distribution made, in connection therewith.

1.11 “Aradigm Indemnitees” has the meaning set forth in Section 10.2.

1.12 “Aradigm Know-How” means all Know-How Controlled by Aradigm as of the
Effective Date or during the Term, to the extent it is necessary for, and
actually used by Aradigm in, the Development of the Aradigm Products. For
clarity, Aradigm Know-How excludes Know-How described in the Aradigm Patents.

1.13 “Aradigm Marks” has the meaning set forth in Section 8.5(b).

1.14 “Aradigm Patents” means all Patents Controlled by Aradigm as of the
Effective Date or during the Term which Cover the Aradigm Products, including
the Patents listed in Exhibit A. For the avoidance of doubt, “Aradigm Patents”
shall include all Patents Controlled by Aradigm which Cover Lipoquin, Free
Ciprofloxacin, and Pulmaquin (and any derivatives thereof).

1.15 “Aradigm Product” means any pharmaceutical preparation containing the
Compound and includes any Additional Aradigm Product but expressly excludes any
Bio-Defense Aradigm Product.

1.16 “Aradigm Technology” means the Aradigm Know-How and the Aradigm Patents.

1.17 “Aradigm’s Knowledge” means the knowledge of Aradigm’s officers and senior
directors, after due inquiry.

1.18 “Audited Party” has the meaning set forth in Section 7.7.

1.19 “Auditing Party” has the meaning set forth in Section 7.7.

1.20 “Bankrupt Party” has the meaning set forth in Section 12.5.

1.21 “Bankruptcy Code” has the meaning set forth in Section 12.5.

1.22 “Bio-Defense Application” means the use of the Aradigm Product to treat or
prevent disease, conditions or symptoms caused by or otherwise associated with
terrorist, military, wartime acts (or threatened or potential actions) or other
similar hostile actions or causes, including without limitation the treatment of
inhalational anthrax, inhalational tularemia, pneumonic plague, Q-fever and
respiratory infections with Burkholderia pseudomallei.



--------------------------------------------------------------------------------

1.23 “Bio-Defense Aradigm Product” has the meaning set forth in Section 4.6(b).

1.24 “Budget” has the meaning set forth in Section 4.1.

1.25 “Business Day” means any day (other than a Saturday, Sunday or a legal
holiday) on which banks are open for general business in Barcelona, Spain and
San Francisco, California, USA.

1.26 “Claims” has the meaning set forth in Section 10.1.

1.27 “Commercialization Plan” has the meaning set forth in Section 6.2.

1.28 “Commercialization Records” has the meaning set forth in Section 6.4.

1.29 “Commercialize” or “Commercialization” means to manufacture commercial
supplies, market, promote, sell, offer for sale and/or distribute.

1.30 “Common Stock” has the meaning set forth in the recitals.

1.31 “Competitive Aradigm Product” means, with respect to a given Aradigm
Product and on country-by-country basis, any inhaled liquid liposomal product
containing ciprofloxacin (other than such Aradigm Product) which has received
Regulatory Approval for use in the Initial Indication or any Additional
Indication for which such Aradigm Product also has received Regulatory Approval.

1.32 “Compound” means ciprofloxacin in a liposomal formulation and/or Free
Ciprofloxacin and any improvements and enhancements to such formulations, and
any other modifications and derivatives thereto.

1.33 “Confidential Information” of a Party means any and all information of a
confidential or proprietary nature disclosed by such Party to the other Party
under this Agreement or under the Prior NDA, whether in oral, written, graphic
or electronic form.

1.34 “Control” means, with respect to any particular Know-How or Patent, that a
Party (a) owns or (b) has a license (other than a license granted to such Party
under this Agreement) to such Know-How or Patent and, in each case, has the
ability to grant to the other Party access, a license, or a sublicense (as
applicable) to such Know-How or Patent on the terms and conditions set forth in
this Agreement without violating the terms of any then-existing agreement or
other arrangement with any Third Party.

1.35 “Cover” means, with respect to a particular item and a particular Patent,
that such Patent claims or covers, in any of the countries of manufacture, use,
and/or sale, (a) the composition of such item, any of its ingredients or
formulations or any product containing or that is made using such item (by
virtue of such product containing or being made using such item); (b) a method
of making or using any of the foregoing things referred to in (a); (c) an item
used or



--------------------------------------------------------------------------------

present in the manufacture of any of the foregoing things referred to in (a);
and/or (d) the method by which such item was discovered or identified, or
another item present during or used in such method.

1.36 “Develop” or “Development” means activities that relate to obtaining
Regulatory Approval of an Aradigm Product, including manufacturing of the
Aradigm Product for clinical supplies, quality control, preclinical testing,
toxicology testing, clinical trials, and preparation and submission of
applications for obtaining Regulatory Approval of an Aradigm Product.
Development shall exclude Commercialization and the building of commercial
inventory of an Aradigm Product.

1.37 “Development Costs” means the out-of-pocket and internal costs and expenses
associated with particular Development activities through the submission of an
application for obtaining Regulatory Approval of such Aradigm Product, as set
forth from time to time in the Development Plan. Such costs and expenses shall
include, without limitation, reimbursement of fully-burdened FTEs (including
overhead), all expenditures arising from or relating to the supply of clinical
product, the preparation and submission of applications for obtaining Regulatory
Approval, and any other expenses or direct payments to consultants, contractors,
service providers and other Third Parties arising directly from or relating
directly to the Development Plan.

1.38 “Development Plan” means the plan set forth on Exhibit B (as may be amended
in accordance with the terms hereof) setting forth the activities to be
conducted to Develop the Compound for the Initial Indication in accordance with
the terms of ARTICLE 4.

1.39 “Development Records” has the meaning set forth in Section 4.4.

1.40 “Diligent Efforts” means, with respect to a Party’s obligations under this
Agreement, the carrying out of such obligations with a level of effort and
resources consistent with those commercially reasonable efforts and practices of
a company comparable with such Party under the circumstances.

1.41 “Dollar” or “$” means a USA dollar.

1.42 “EMA” means the European Medicines Agency or any successor entity.

1.43 “EU” or “European Union” means the European Union member states as then
constituted. As of the Effective Date, the European Union member states are
Austria, Belgium, Bulgaria, Cyprus, the Czech Republic, Denmark, Estonia,
Finland, France, Germany, Greece, Hungary, Ireland, Italy, Latvia, Lithuania,
Luxembourg, Malta, the Netherlands, Poland, Portugal, Romania, Slovakia,
Slovenia, Spain, Sweden, and the United Kingdom.

1.44 “Event of Bankruptcy” has the meaning set forth in Section 12.5.

1.45 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

1.46 “Excluded Bio-Defense Indication” has the meaning set forth in
Section 4.6(b).



--------------------------------------------------------------------------------

1.47 “Executive Officer” means, with respect to Aradigm, its Chief Executive
Officer, and with respect to Grifols, its Chief Executive Officer or his
designee.

1.48 “FD&C Act” means the USA Federal Food, Drug and Cosmetic Act, as amended.

1.49 “FDA” means the USA Food and Drug Administration or any successor entity.

1.50 “First Commercial Sale” means, with respect to a Aradigm Product, the first
sale, transfer or disposition for value to a Third Party of such Aradigm Product
in a given regulatory jurisdiction after Regulatory Approval has been obtained
in such jurisdiction.

1.51 “Free Ciprofloxacin” means ciprofloxacin that is not encapsulated in
liposomes.

1.52 “Governmental Authority” means any multi-national, federal, state, local,
municipal, provincial or other governmental authority of any nature (including
any governmental division, prefecture, subdivision, department, agency, bureau,
branch, office, commission, council, court or other tribunal).

1.53 “Grifols” has the meaning set forth in the Preamble.

1.54 “Grifols Control Event” means:

(a) a Person, acting individually or jointly with other Persons, obtains,
directly or indirectly, the control of thirty percent (30%) or more of the
voting rights of Grifols;

(b) a change in the current shareholders such that, without reaching the
percentage included in clause (a) above, allows a shareholder of Grifols to
appoint directors of Grifols, S.A., as applicable, who, together with any other
directors of the Grifols such shareholder has already appointed, if any,
represent more than half of the members of the board of directors of Grifols; or

(c) a change, or series of changes occurring at the same time, either by
dismissal, resignation or nonrenewal, of more than half of the members of the
board of directors of Grifols.

1.55 “Grifols Indemnitees” has the meaning set forth in Section 10.1.

1.56 “Grifols Sublicense Agreement” has the meaning set forth in Section 2.2(a).

1.57 “Group” shall mean any group of Persons formed for the purpose of
acquiring, holding, voting, disposing of or beneficially owning equity
securities, which group of Persons would be required under Section 13(d) of the
Exchange Act to file a statement on Schedule 13D pursuant to Rule 13d-1(a) or a
Schedule 13G pursuant to Rule 13d-1(c) with the Securities and Exchange
Commission as a “person” within the meaning of Section 13(d)(3) of the Exchange
Act if such group beneficially owned equity securities representing more than 5%
of any class of equity securities then outstanding.



--------------------------------------------------------------------------------

1.58 “Indemnified Party” has the meaning set forth in Section 10.3.

1.59 “Indemnifying Party” has the meaning set forth in Section 10.3.

1.60 “Infringement” has the meaning set forth in Section 8.2(a).

1.61 “Initial Indication” means the treatment of one of the following with the
Aradigm Product: (i) non-cystic fibrosis bronchiectasis, or (ii) pulmonary
infections associated with non-cystic fibrosis bronchiectasis.

1.62 “JSC” means the committee formed by the Parties as described in
Section 3.1(a).

1.63 “Know-How” means all technical information and know-how, including
inventions, discoveries, trade secrets, specifications, instructions, processes,
formulae, expertise, materials, methods, protocols and other technology
applicable to formulations, compositions or products or to their manufacture,
development, registration, use or marketing or processes for their manufacture,
formulations containing them or compositions incorporating or comprising them,
and including all biological, chemical, pharmacological, biochemical,
toxicological, pharmaceutical, physical and analytical, safety, quality control,
manufacturing, preclinical and clinical data, instructions, processes, formula,
and expertise.

1.64 “Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of any federal, national, multinational,
state, provincial, county, city or other political subdivision, domestic or
foreign, including common law.

1.65 “Liabilities” has the meaning set forth in Section 10.1.

1.66 “Licensed Rights” means the rights granted to Grifols by Aradigm to the
Aradigm Technology under Section 2.1(a).

1.67 “Lipoquin” means Aradigm’s proprietary liposomal ciprofloxacin formulation
marketed under the name “Lipoquin”.

1.68 “Milestone Event” has the meaning set forth in Section 7.2.

1.69 “Milestone Payment” has the meaning set forth in Section 7.2.

1.70 “NDA” means a New Drug Application, as defined in the FD&C Act, as amended,
and applicable regulations promulgated thereunder by the FDA, and the equivalent
application to the equivalent agency in any other regulatory jurisdiction.

1.71 “Net Sales” means, with respect to any Aradigm Product or Bio-Defense
Aradigm Product, the gross amounts received by a Party and its Affiliates and
their respective licensees and sublicensees for the sale, transfer, or other
disposition of such Aradigm Product or Bio-Defense Aradigm Product, as
applicable, to Third Parties less the following deductions to the extent
reasonable and customary and actually allowed and taken with respect to such
sale, transfer or other disposition:

(a) reasonable cash, trade or quantity discounts, charge-back payments, and
rebates actually granted to trade customers, managed health care organizations,
pharmaceutical benefit managers, group purchasing organizations and national,
state, or local government;



--------------------------------------------------------------------------------

(b) credits, rebates or allowances actually allowed upon prompt payment or on
account of claims, damaged goods, rejections or returns of such Aradigm Product
or Bio-Defense Aradigm Product, as applicable, including in connection with
recalls;

(c) freight, postage, shipping, transportation and insurance charges, in each
case actually allowed or paid for delivery of such Aradigm Product or
Bio-Defense Aradigm Product, as applicable; and

(d) taxes (other than income taxes), duties, tariffs or other governmental
charges levied on the sale of such Aradigm Product or Bio-Defense Aradigm
Product, as applicable, including VAT, excise taxes and sales taxes.

Notwithstanding the foregoing, amounts received or invoiced by a Party, its
Affiliates or their licensees or sublicensees for the sale of such Aradigm
Product or Bio-Defense Aradigm Product, as applicable, to Affiliates, licensees
or sublicensees shall not be included in the computation of Net Sales hereunder.
For the purposes of determining Net Sales, an Aradigm Product shall be deemed to
be sold when payment has been received by Grifols or its Affiliates or Aradigm,
as applicable, for such Aradigm Product or Bio-Defense Aradigm Product, as
applicable. Net Sales shall be accounted for in accordance with the
International Financial Reporting Standards, consistently applied in such
country in the Territory. For clarity, a particular deduction may only be
accounted for once in the calculation of Net Sales.

With respect to any sale of any Aradigm Product or Bio-Defense Aradigm Product,
as applicable, in a given country for substantive consideration other than
monetary consideration on arms-length terms, for the purposes of calculating the
Net Sales under this Agreement, such Aradigm Product or Bio-Defense Aradigm
Product, as applicable, shall be deemed to be sold exclusively for money at the
average Net Sales price charged to Third Parties for cash sales in such country
during the applicable reporting period (or if there were only de minimis cash
sales in such country, the average Net Sales price charged to Third Parties for
cash sales in all countries in the Territory during the applicable reporting
period).

1.72 “Non-Bankrupt Party” has the meaning set forth in Section 12.5.

1.73 “ODD” means the grant of orphan designation to a drug for a specified rare
disease or condition by the FDA pursuant to Section 526 of the FD&C Act, by the
European Commission of the EU pursuant to Regulation (EC) No 141/200 of
16 December 1999 and Commission Regulation (EC) No 847/2000, or pursuant to
equivalent applicable Laws of other Governmental Authorities.

1.74 “Party” or “Parties” has the meaning set forth in the Preamble.

1.75 “Patents” means, collectively, (a) pending patent applications (and patents
issuing therefrom), issued patents, regional patents, utility models and
designs; and (b) reissues, divisions, substitutions, confirmations, renewals,
extensions, provisionals, registrations,



--------------------------------------------------------------------------------

validations, re-examinations, additions, continuations, continued prosecution
applications, continuations-in-part, divisionals, or any Supplementary
Protection Certificates or restoration of patent terms of or to any patents,
patent applications, utility models or designs, in each case being enforceable
within the applicable territory.

1.76 “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.

1.77 “Pharmaceutical Company” means any Third Party company that is in the
business of developing and commercializing pharmaceutical products.

1.78 “Pharmacovigilance Agreement” has the meaning set forth in Section 5.5.

1.79 “Phase III Report” means the final report detailing the data and results
obtained from the Phase III clinical trial for the Initial Indication.

1.80 “Prior NDA” means that certain Mutual Non-Disclosure Agreement between the
Parties dated April 19, 2012.

1.81 “Product Marks” has the meaning set forth in Section 8.5(a).

1.82 “Pulmaquin” means Aradigm’s proprietary inhaled liposomal and Free
Ciprofloxacin product, comprising a mixture of Lipoquin with unencapsulated
ciprofloxacin.

1.83 “Regulatory Approval” means all approvals necessary for the commercial sale
of an Aradigm Product for any indication in a given country or regulatory
jurisdiction in the Territory, which shall include satisfaction of all
applicable regulatory and notification requirements, but which shall exclude any
pricing and reimbursement approvals.

1.84 “Regulatory Authority” means the FDA or any corollary agency involved in
granting Regulatory Approval in any other country or jurisdiction in the
Territory, including the EMA in the EU.

1.85 “Regulatory Materials” means regulatory applications, submissions,
notifications, communications, correspondence, registrations, Regulatory
Approvals and/or other filings made to, received from or otherwise conducted
with a Regulatory Authority in order to Develop, manufacture, market, sell or
otherwise Commercialize an Aradigm Product in a particular country or
jurisdiction.

1.86 “Remedial Action” has the meaning set forth in Section 5.6.

1.87 “Revenue” has the meaning set forth in Section 8.2(e).

1.88 “Royalty Term” has the meaning set forth in Section 7.3(c).



--------------------------------------------------------------------------------

1.89 “Stock Purchase Agreement” has the meaning set forth in the recitals.

1.90 “Supply Agreement” has the meaning set forth in the recitals.

1.91 “Supply Failure” has the meaning set forth in the Supply Agreement.

1.92 “Term” has the meaning set forth in Section 12.1.

1.93 “Termination Fee” has the meaning set forth in Section 12.6.

1.94 “Territory” means the entire world.

1.95 “Third Party” means any Person not including the Parties or the Parties’
respective Affiliates.

1.96 “Third Party Manufacturer” has the meaning set forth in the recitals.

1.97 “USA” means the United States of America, including all possessions and
territories thereof.

1.98 “Valid Claim” means a claim of a Patent within the Aradigm Patents, which
claim is pending and has not been finally abandoned or finally rejected or is
issued and unexpired and has not been found to be unpatentable, invalid or
unenforceable by a court or other authority having jurisdiction, from which
decision no appeal is taken, shall be taken or can be taken.

ARTICLE 2

LICENSES

2.1 License to Grifols. Subject to the terms and conditions of this Agreement,
Aradigm hereby grants to Grifols during the Term (a) an exclusive,
royalty-bearing license, with the right to sublicense solely as provided in
Section 2.2, under the Aradigm Technology, to use, import, offer for sale and
sell and otherwise fully Commercialize Aradigm Products in the Territory, and
(b) a non-exclusive, royalty-free license, under the Aradigm Technology, to make
and have made such Aradigm Products in the Territory; provided, however, that
(i) Grifols shall have no license or right under the Aradigm Technology to
Develop Aradigm Products, and (ii) Grifols shall have no right to practice the
license granted in Section 2.1(b) except (A) to the extent necessary to set up
or validate a back-up manufacturing facility, (B) to provide for a safety stock
or (C) to prepare and manufacture Aradigm Products in the event Grifols
reasonably believes, following failures to meet forecasts or quality-related
concerns, there is likely to be a Supply Failure (as that term is defined in the
supply agreement between the parties), and, in any event, in the event of a
Supply Failure. Grifols shall not, and shall ensure that its Affiliates and
sublicensees do not, use or practice any Aradigm Technology outside the scope of
the license granted to it under this Section 2.1. Aradigm hereby expressly
retains for itself exclusive rights under the Aradigm Technology to Develop
Aradigm Products.



--------------------------------------------------------------------------------

2.2 Grifols Sublicense Rights.

(a) Grifols shall have the right to (i) grant sublicenses of the licenses
granted in Section 2.1 to its Affiliates or Third Parties, and (ii) allow such
Affiliates or Third Parties to grant further sublicenses through multiple tiers,
in each case solely as set forth in this Section 2.2 (each such sublicense, a
“Grifols Sublicense Agreement”). Grifols shall remain primarily responsible for
all of its sublicensees’ activities with respect to such sublicenses and any and
all failures by its sublicensees to comply with the applicable terms of this
Agreement. For the avoidance of doubt, and notwithstanding anything to the
contrary in Section 12.2, Grifols shall include in each Grifols Sublicense
Agreement a provision that prohibits such sublicensee from challenging the
validity of the Aradigm Patents.

(b) Grifols shall, within thirty (30) days after granting any Grifols Sublicense
Agreement, notify Aradigm of the grant of such sublicense. Each Grifols
Sublicense Agreement shall (i) be consistent with the terms and conditions of
this Agreement and Grifols shall include in such sublicense provisions that
require the sublicensee to be, and to require any further sublicensee to be,
bound by and subject to all applicable terms and conditions of this Agreement in
the same manner and to the same extent as Grifols is bound thereby, or
(ii) otherwise include terms that are mutually agreed upon by the Parties.

2.3 Third Party Licenses.

(a) Aradigm Product in the same form and formulation as of the Effective Date.
Aradigm shall be responsible for entering into (and/or maintaining) any
necessary Third Party licenses and any related payment obligations to Third
Parties to allow Grifols to practice the Licensed Rights in connection with the
Aradigm Product in the same form and formulation existing as of the Effective
Date. Aradigm hereby represents and warrants that no Third Party rights are
included in the Licensed Rights.

(b) Changes to the Aradigm Product during the Term. The responsibility,
necessity and handling of any Third Party license required as a result of
improvements or changes to an Aradigm Product or the Development of an
Additional Aradigm Product, in each case, requested or proposed by Grifols and
conducted pursuant to Development activities overseen by the JSC shall be agreed
upon by the JSC, provided that the costs associated with any such requirements
shall be the responsibility of Grifols.

2.4 Aradigm Retained Rights. All rights, licenses, benefits and privileges not
expressly granted to Grifols hereunder are reserved by Aradigm.

ARTICLE 3

GOVERNANCE

3.1 Joint Steering Committee.

(a) Formation and Role. Within thirty (30) days after the Effective Date, the
Parties shall establish a joint steering committee (the “JSC”) to facilitate the
exchange of information relating to the Parties’ Development and
Commercialization activities under this Agreement. The JSC shall not have the
power to bind either of the Parties or to make any tactical decisions with
respect to either Party’s activities under this Agreement, except (i) with
respect to day-to-day operational matters relating to the Development Plan, and
with respect to



--------------------------------------------------------------------------------

the review and revision of the Development Plan and/or the Budget and (ii) as
otherwise expressly set forth herein. Notwithstanding any other provision of
this Agreement, Aradigm shall have no obligation to (but may in its sole
discretion) continue its participation in the JSC at any time after the First
Commercial Sale of an Aradigm Product for the Initial Indication, unless Grifols
has agreed to Develop Additional Aradigm Products for Additional Indications
pursuant to Section 4.6, in which case Aradigm shall be required to participate
in the JSC until the First Commercial Sale of all such Additional Aradigm
Products.

(b) Members. Each Party shall initially appoint two (2) representatives to the
JSC, each of whom shall be a senior officer or employee of the applicable Party.
The initial members of the JSC are set forth on Schedule 3.1(b). The JSC may
change its size from time to time by mutual consent of its members; however, at
all times the JSC shall be comprised of equal members from each Party. Each
Party may replace its representatives at any time upon written notice to the
other Party specifying the prior representative(s) and their replacement(s).
Either Party may designate substitutes for its representatives if one (1) or
more of such Party’s designated representatives is unable to be present at a
meeting. The JSC shall have a chairperson, who shall be selected alternately, on
an annual basis, by Aradigm or Grifols from its representatives to the JSC. The
initial chairperson shall be selected by Aradigm. The role of the chairperson
shall be to convene and preside at the meeting of the JSC and to ensure the
preparation of meeting minutes, but the chairperson shall have no additional
powers or rights beyond those held by other JSC representatives.

(c) Meetings. The JSC shall meet at least one (1) time per calendar quarter
during the Term unless the Parties mutually agree in writing to a different
frequency for such meetings. Either Party may also call a special meeting of the
JSC (by videoconference or teleconference) by at least five (5) Business Days
prior written notice to the other Party in the event such Party reasonably
believes that a significant matter must be addressed prior to the next regularly
scheduled meeting, and such Party shall provide the JSC no later than two
(2) Business Days prior to the special meeting with materials reasonably
adequate to enable an informed decision. No later than ten (10) Business Days
prior to any meeting of the JSC, the chairperson of the JSC shall prepare and
circulate an agenda for such meeting; provided, however, that either Party may
propose additional topics to be included on such agenda, either prior to or in
the course of such meeting. The JSC may meet in person, by videoconference or by
teleconference, provided however, at least one (1) meeting per calendar year
shall be in person unless the Parties mutually agree in writing to waive such
requirement in lieu of a videoconference or teleconference. In-person JSC
meetings shall be held at locations in the USA or the EU, alternately selected
by Aradigm and by Grifols. The chairperson of the JSC shall be responsible for
preparing reasonably detailed written minutes of all JSC meetings. The JSC
chairperson shall send draft meeting minutes to each member of the JSC for
review and approval (or comment, which comment shall be incorporated in good
faith) within ten (10) Business Days after each JSC meeting. Such minutes shall
be deemed approved unless one or more members of the JSC objects to the accuracy
of such minutes within ten (10) Business Days of receipt.

(d) Decision Making. Each representative shall have one (1) vote on all matters
properly brought before the JSC for a decision. The JSC shall operate as to
matters within its responsibility by majority vote. If the JSC is deadlocked due
to a vote resulting in a draw on any particular matter for twenty (20) Business
Days after such matter is brought to a



--------------------------------------------------------------------------------

vote before the JSC, Grifols shall have the final decision-making authority,
except with respect to the following matters, as to which Aradigm shall have the
final decision-making authority (it being understood and agreed that Aradigm
shall, in good faith, reasonably consider Grifols’ suggestions):

(i) Any proposal or matter that relates solely to the technical Development of
the Aradigm Product, including design of the Aradigm Products, preclinical and
clinical development, regulatory interactions and submissions with respect to
the Aradigm Product, manufacturing and quality control of the Aradigm Product,
vendor selection and agreements related to the Development of the Aradigm
Product;

(ii) any proposal which would have the effect of changing any timeframes or
target dates set forth in the Development Plan or in any Additional Development
Plan relating to an Additional Aradigm Product;

(iii) any proposal which would have the effect of changing the form or
formulation of the active pharmaceutical ingredient of the Aradigm Product for
the Initial Indication;

(iv) any proposal which would have the effect of changing the Budget or the
Development Costs for the Development of the Initial Indication;

(v) any proposal to modify the activities, methods, processes, experiments and
other issues (including any study designs and trials protocols) agreed upon
prior to the Effective Date by Aradigm and Regulatory Authorities, institutional
review boards, or such other entities having similar responsibilities with
respect to Aradigm Products;

(vi) with respect to day-to-day operational matters relating to the Development
Plan;

(vii) any proposal by Grifols to modify anything previously approved by FDA or
EMA including any rat and canine studies which may be the subject of a special
protocol assessment; or

(viii) any proposal by Grifols to modify the countries listed in Schedule
8.1(a)(i) or to otherwise expand Aradigm patent prosecution responsibilities
beyond those countries listed on Schedule 8.1(a)(i).

ARTICLE 4

DEVELOPMENT

4.1 Development Plan. Attached hereto as Exhibit B is the initial Development
Plan, setting forth the activities to be conducted by Aradigm to Develop an
Aradigm Product for the Initial Indication, and a detailed budget (the “Budget”)
of the Development Costs allocated to such Development and each such activity.
From time to time throughout the Development of such Aradigm Product for the
Initial Indication, Aradigm may revise the Development Plan to reflect
additional or different activities which are appropriate in light of the prior
Development, and to reflect any changes in the cost of conducting such revised
Development activities, by



--------------------------------------------------------------------------------

giving notice to Grifols; provided, however, that such revised Development Plan
(including changes to both the activities and the Budget) must be commercially
reasonable in light of the prior Development, and approved by the JSC.

4.2 Development Responsibility. Aradigm shall have sole responsibility for
Developing, and, subject to the timely payment by Grifols of amounts properly
invoiced by Aradigm pursuant to Section 4.3 shall use Diligent Efforts to
Develop, (i) an Aradigm Product for the Initial Indication in accordance with
the Development Plan and (ii) any Additional Aradigm Product for an Additional
Indication elected by Grifols pursuant to Section 4.6.

4.3 Development Costs.

(a) On the Effective Date, Aradigm shall submit to Grifols an invoice for the
Development Costs that Aradigm reasonably expects to incur during the first
calendar quarter after the Effective Date in accordance with the Development
Plan and the Budget. Thereafter, no later than thirty (30) days prior to the
start of each calendar quarter while Development of an Aradigm Product for the
Initial Indication is ongoing, Aradigm shall submit to Grifols an invoice for
the Development Costs that Aradigm reasonably expects to incur during such
calendar quarter in accordance with the Development Plan and the Budget. Grifols
shall pay each such invoice in Dollars, the initial invoice being payable no
later than thirty (30) days following Grifols’ receipt of the invoice, and for
each subsequent invoice that is properly invoiced no later than the first day of
each such quarter, provided that the invoice is consistent with the Development
Plan and Budget. Aradigm shall have no obligation to perform Development
activities affected by Grifols’ withholding payment of Development Costs which
were included in the Budget. Notwithstanding anything to the contrary in this
Agreement, and without limiting Grifols rights at law or in equity, if Aradigm
fails to perform any specific Development activity during a calendar quarter,
Grifols shall have no obligation to pay Development Costs to Aradigm for future
calendar quarters until, at the discretion of Grifols, (i) all amounts
previously paid by Grifols for such Development activity not performed by
Aradigm have been reimbursed by Aradigm or credited to Grifols, or (ii) such
Development activity has been properly performed by Aradigm. Within sixty
(60) days after the end of each calendar quarter while Development of an Aradigm
Product for the Initial Indication is ongoing and for one calendar quarter
thereafter, Aradigm shall provide to Grifols an accounting of the Development
Costs actually incurred by Aradigm during such calendar quarter, such accounting
to be detailed in accordance with the categories set forth in the Development
Plan.

(b) In the event that the actual Development Costs were less than the
Development Costs invoiced by Aradigm for that calendar quarter, Aradigm shall
include a credit on the next quarterly invoice for such over-payment by Grifols
(or, if the Development of an Aradigm Product for the Initial Indication has
been completed, refund such over-payment to Grifols within thirty (30) days). In
the event that the actual Development Costs exceed the Development Costs
invoiced by Aradigm for that calendar quarter, Aradigm shall include such excess
Development Costs on the next quarterly invoice. Notwithstanding anything to the
contrary, the total amount of Development Costs that Grifols shall be required
to pay for each calendar quarter shall not exceed one hundred and thirty percent
(130%) of the Budget for such calendar quarter, without Grifols’ prior written
consent. Without limiting the foregoing, Aradigm shall promptly notify Grifols
and the JSC in the event that Development Costs are



--------------------------------------------------------------------------------

expected to exceed the Budget in any calendar quarter during the Term. Aradigm
shall have the right to include any Development Costs in excess of such one
hundred and thirty percent (130%), to the extent not previously reimbursed by
Grifols, in the Development Costs invoiced during the next calendar quarter
(subject, in all events, to the 130% limitation per quarter). Subject to
Grifols’ rights in Section 4.3(a), within sixty (60) days after the end of each
calendar year, if Aradigm has incurred Development Costs in excess of one
hundred and thirty percent (130%) in any calendar quarter in such calendar year
and such excess Development Costs have not been paid by Grifols, then, provided
Aradigm provides Grifols with documentation reasonably acceptable to Grifols
verifying such Development Costs, Grifols shall pay such unpaid, excess
Development Costs to Aradigm within thirty (30) days after Aradigm provides
Grifols with such documentation. Notwithstanding anything to the contrary in
this Agreement, in no event shall the total, aggregate Development Costs for
which Grifols is liable under this Agreement with respect to the Aradigm Product
for the Initial Indication exceed sixty-five million dollars ($65,000,000).

4.4 Records and Reports. Aradigm shall maintain complete, current and accurate
records of (i) all work conducted by it, its Affiliates or sublicensees under
the Development Plan; (ii) all data, Know-How and Patents resulting from such
work; and (iii) all Development Costs incurred in connection therewith
(collectively, the “Development Records”). Within ten (10) days of the end of
each calendar month during the Term, Aradigm shall provide Grifols with written
reports, in a form to be reasonably approved by Grifols, detailing all
Development Records for such month. The Parties shall review all such reports on
a quarterly basis at each meeting of the JSC. Grifols shall have the right to
audit the financial records relating to the Development Costs in accordance with
Section 7.6.

4.5 Subcontracts. Aradigm may perform any of its Development obligations under
this Agreement through its Affiliates and through one or more subcontractors or
consultants, provided that (a) Aradigm remains responsible for the work
allocated to such Affiliates, subcontractors and consultants to the same extent
it would if it had done such work itself, (b) the Affiliate or subcontractor (as
the case may be) undertakes in writing obligations of confidentiality and
non-use regarding Confidential Information, that are substantially the same as
those undertaken by the Parties pursuant to ARTICLE 11 hereof, and (c) the
Affiliate or subcontractor (as the case may be) agrees in writing to assign to
Aradigm all data, inventions, other Know-How, Patents and other intellectual
property developed in the course of performing any such work, in each case to
the extent related to the Aradigm Product.

4.6 Development of Additional Indications. At any time during the Term, Aradigm
may submit to Grifols, or Grifols may request that Aradigm submit (in which case
Aradigm shall so submit, promptly) proposed Development plans (each, an
“Additional Development Plan”) for the Development of Aradigm Products for
Additional Indications, with such proposed Additional Development Plan detailing
proposed Development costs for such proposed Development activities. Upon
receipt (or agreement by the Parties on a form, it being agreed and understood
that each Party shall in good faith take into consideration the comments of the
other Party) of any such Additional Development Plan, Grifols may, in its sole
discretion, elect whether to pursue the Development of such Additional
Indication.



--------------------------------------------------------------------------------

(a) In the event Grifols elects to pursue the Development of the Aradigm Product
for such Additional Indication (each, an “Additional Aradigm Product”),
(i) Grifols shall (A) commence to fund the Development costs for all Development
activities in accordance with such Additional Development Plan, and (B) prior to
Commercialization of such Additional Aradigm Product, present to Aradigm a
Commercialization plan related to such Additional Aradigm Product, and
(ii) Sections 4.1 through 4.5 shall apply to the Development of such Additional
Aradigm Product to the same extent as such Sections apply to the Development of
the Aradigm Product for the Initial Indication, provided the Development Costs
in the amount detailed in Section 4.3 will only apply to the Development of the
Aradigm Product for the Initial Indication and will not be shared with
Development activities for any Additional Aradigm Product. For clarity, Grifols
will bear all Development Costs for any Additional Aradigm Product and Aradigm
will have no obligation to conduct Development activities with respect to an
Additional Aradigm Product which is not funded by Grifols.

(b) In the event that (A) Grifols elects not to pursue the Development of the
Aradigm Product with respect to an Additional Indication which is a Bio-Defense
Application or (B) after electing to pursue Development of the Aradigm Product
with respect to an Additional Indication which is a Bio-Defense Application,
thereafter fails to fund the Development of such Additional Indication in
accordance with the Additional Development Plan, (any such proposed Bio-Defense
Application, an “Excluded Bio-Defense Indication” and such related Aradigm
Product, a “Bio-Defense Aradigm Product”) (X) Aradigm shall have the right (but
not the obligation) to pursue such Development and (Y) such Excluded Bio-Defense
Indication shall automatically be excluded from the scope of the Licensed Rights
and excluded from the definition of “Additional Indications”, provided, however,
that: (i) such Development of the Excluded Bio-Defense Indication shall be at
Aradigm’s sole cost and expense, (ii) Aradigm may only sell the resulting
Bio-Defense Aradigm Product to Governmental Authorities (for use or distribution
solely by such entities), and (iii) any revenue resulting from such sales shall
be subject to royalty payments to Grifols pursuant to Section 7.3(b). For the
avoidance of doubt, Aradigm may not license or otherwise grant rights to or
under such Bio-Defense Aradigm Products without the prior written consent of
Grifols, and subject to terms and conditions designated by Grifols.

ARTICLE 5

REGULATORY MATTERS

5.1 Regulatory Activities. Aradigm shall be responsible for conducting all
Development activities related to regulatory filings for the Initial Indication
in the USA and the EU and shall use Diligent Efforts to obtain and support
Regulatory Approval for such Initial Indication of the Aradigm Product in the
USA and the EU. Aradigm shall be responsible, subject to Grifols’ approval and
Grifols’ reimbursement of all related costs and expenses, for submitting the
NDAs for all Aradigm Products in such other countries selected by the JSC,
provided that Aradigm shall be required to submit NDAs with the FDA in the USA
and with the EMA in the EU in accordance with this Agreement. Aradigm shall file
and, subject to Section 12.6, own all right, title and interest in all
Regulatory Materials designed to obtain or support such Regulatory Approval.
Aradigm hereby grants to Grifols during the Term an exclusive, fully-paid,
irrevocable license to use the Regulatory Materials in the Territory as
necessary to fulfill its obligations under this Agreement.



--------------------------------------------------------------------------------

5.2 Regulatory Reports; Meetings with Regulatory Authorities. Each Party shall
keep the other Party informed of material regulatory developments relating to
Aradigm Products in the Territory through regular reports at the JSC meetings.
Aradigm shall provide Grifols for review and comment all draft material
regulatory filings at least twenty (20) Business Days in advance of their
intended date of submission to any Regulatory Authority in any country or
jurisdiction and shall consider in good faith any comments thereto provided by
Grifols. Aradigm shall promptly notify Grifols of any Regulatory Materials
(other than routine correspondence) submitted to or received from any Regulatory
Authority in any jurisdiction and shall provide Grifols with copies thereof
within ten (10) Business Days after submission or receipt. Aradigm shall provide
Grifols with reasonable advance notice of all meetings, conferences, and
discussions scheduled with any Regulatory Authority in any country or
jurisdiction concerning an Aradigm Product, and Aradigm shall consider in good
faith any input from Grifols in preparing for such meetings, conferences or
discussions. If permitted by the relevant Regulatory Authority (it being agreed
and understood that Aradigm shall use Diligent Efforts to obtain the permission
of the relevant Regulatory Authority), Grifols shall have the right to attend
such meetings, conferences or discussions at its own expense.

5.3 Regulatory Costs. Grifols shall be solely responsible for all costs and
expenses incurred by either Party in the preparation, filing and maintenance of
all Regulatory Materials and Regulatory Approvals for Aradigm Products in the
Territory. The costs and expense for such preparation and filing activities
conducted by Aradigm, to the extent such activities are Development activities
for the Initial Indication of the Aradigm Product in the USA and EU, are to be
included as part of the Development Costs (subject, in all events, to the agreed
upon caps and limitations set forth herein).

5.4 Notification of Threatened Action. Each Party shall immediately notify the
other Party of any information it receives regarding any threatened or pending
action, inspection or communication by or from any Third Party, including a
Regulatory Authority, which may materially affect the Development,
Commercialization or regulatory status of an Aradigm Product. Upon receipt of
such information, the Parties shall consult with each other in an effort to
arrive at a mutually acceptable procedure for taking appropriate action.

5.5 Adverse Event Reporting and Safety Data Exchange. No later than thirty
(30) days after the delivery by Aradigm to Grifols of the Phase III Report, the
Parties shall enter into a commercially reasonable pharmacovigilance agreement
(the “Pharmacovigilance Agreement”). The Pharmacovigilance Agreement shall
include customary guidelines and procedures for the receipt, investigation,
recordation, communication, and exchange (as between the Parties) of adverse
event reports, pregnancy reports, and any other information concerning the
safety of any Aradigm Product. Such guidelines and procedures shall be in
accordance with, and enable the Parties to fulfill, local and national
regulatory reporting obligations under applicable Laws. Furthermore, such agreed
procedure shall be consistent with relevant guidelines of the International
Conference on Harmonisation, except where such guidelines may conflict with
existing local regulatory reporting or safety reporting requirements, in which
case the local reporting requirements shall prevail. The Pharmacovigilance
Agreement shall provide for an adverse event database for Aradigm Products in
the Territory to be maintained by Grifols at Grifols’ expense. Grifols shall be
responsible for reporting quality complaints, adverse events and safety data
related to Aradigm Products to applicable Regulatory Authorities in the
Territory,



--------------------------------------------------------------------------------

as well as responding to safety issues and to all requests of Regulatory
Authorities relating to Aradigm Products in the Territory. Aradigm shall provide
Grifols with all reasonable assistance and cooperation, at Grifols’ request and
expense, in connection with the maintenance of the adverse events database and
all of the foregoing reporting and response requirements. Each Party hereby
agrees to comply with its respective obligations under such Pharmacovigilance
Agreement and to cause its Affiliates and permitted sublicensees to comply with
such obligations.

5.6 Remedial Actions. Each Party shall notify the other Party immediately, and
promptly confirm such notice in writing, if it obtains information indicating
that any Aradigm Product may be subject to any recall, corrective action or
other regulatory action with respect to an Aradigm Product taken by virtue of
applicable Laws (a “Remedial Action”). The Parties shall assist each other in
gathering and evaluating such information as is necessary to determine the
necessity of conducting a Remedial Action. Grifols shall, and shall ensure that
its Affiliates and sublicensees will, maintain records in accordance with
Grifols’ normal and customary practices, intended to permit the Parties to trace
the distribution and use of the Aradigm Products. Grifols shall have the right
to decide whether any Remedial Action with respect to Aradigm Products should be
commenced and Grifols shall, at its expense, control and coordinate all efforts
necessary to conduct such Remedial Action.

ARTICLE 6

COMMERCIALIZATION AND SUPPLY

6.1 Commercialization Responsibilities. During the Term, subject to the receipt
of Regulatory Approval for a particular Aradigm Product or Additional Aradigm
Product, as applicable, Grifols shall be responsible for all aspects of the
Commercialization of the Aradigm Product for the Initial Indication and any
Additional Aradigm Products for their applicable Additional Indications in
countries within the Territory in which such Aradigm Product and/or Additional
Aradigm Product (as applicable) has received Regulatory Approval. Such
Commercialization responsibilities shall include: (a) developing and executing a
commercial launch and pre-launch plan including considerations for the
distribution of commercial supplies of the Aradigm Product and/or Additional
Aradigm Product (as applicable); (b) negotiating with applicable Governmental
Authorities regarding the price and reimbursement status of such Aradigm Product
and/or Additional Aradigm Product (as applicable); (c) marketing and promotion;
(d) booking sales and distribution and performance of related services;
(e) handling all aspects of order processing, invoicing and collection,
inventory and receivables; (f) providing customer support, including handling
medical queries, and performing other related functions; and (g) conforming its
practices and procedures to applicable Laws relating to the marketing, detailing
and promotion of such Aradigm Product and/or Additional Aradigm Product (as
applicable) in the Territory. Grifols shall bear all of the costs and expenses
incurred in connection with such Commercialization activities.

6.2 Commercialization Plan. The strategy for the Commercialization of each
Aradigm Product and Additional Aradigm Product shall be described in a
comprehensive plan that describes the pre-launch, launch and subsequent
Commercialization activities for such Aradigm Product in the Territory, which
may include, in Grifols’ sole but reasonable judgment: (i) the annual
anticipated number of details to be conducted in each of the USA, EU, China and



--------------------------------------------------------------------------------

Japan, (ii) the annual anticipated marketing expenses to be incurred in each of
the USA, EU, China and Japan, (iii) the annual anticipated number of FTEs to be
assigned to Commercialize in each of the USA, EU, China and Japan, and (iv) a
report on pricing, advertising, education, planning, marketing, and sales force
training (the “Commercialization Plan”). Grifols shall submit the initial
Commercialization Plan to the JSC no later than thirty (30) days after the
delivery by Aradigm to Grifols of the Phase III Report, and shall deliver an
updated Commercialization Plan at each meeting of the JSC (as necessary).

6.3 Commercial Diligence. During the Term for each Aradigm Product or Additional
Aradigm Product, as applicable, Grifols, except as set forth on Schedule 6.3,
shall use Diligent Efforts to Commercialize each Aradigm Product for the Initial
Indication and any Additional Aradigm Products for their respective Additional
Indications, throughout the Territory, in each case to the extent that
Regulatory Approval has been obtained.

6.4 Records and Reports. Grifols shall maintain, in accordance with its normal
and customary practices, records of all work conducted by it, its Affiliates or
sublicensees under the Commercialization Plan (the “Commercialization Records”).
At each JSC meeting, Grifols shall provide written reports to the JSC on its
Commercialization of the Aradigm Product, in a form reasonably acceptable to
Aradigm, detailing all work conducted by it, its Affiliates or sublicensees
under the Commercialization Plan during the previous calendar quarter, unless
Aradigm has exercised its right under Section 3.1(a) to discontinue its
participation in the JSC, in which case such Commercialization Reports shall be
delivered to Aradigm on a calendar quarter basis.

6.5 Post-Commercialization Trials. After initiation of Commercialization,
Grifols shall have the right, but not the obligation, at its sole cost and
expense, to support any post-Commercialization trials, such as Phase IV clinical
trials and observational studies, as well as any investigator sponsored studies
conducted with the Aradigm Product.

ARTICLE 7

COMPENSATION

7.1 Equity Investment. In connection with this Agreement, Grifols and Aradigm
are entering into the Stock Purchase Agreement pursuant to which Aradigm is
selling to Grifols 209,774,558 shares of Aradigm’s common stock.

7.2 Development Milestone Payments. Grifols shall make each of the following
milestone payments (each, a “Milestone Payment”) to Aradigm upon the achievement
of the following milestone events (each, a “Milestone Event”) in connection with
the Development of an Aradigm Product for the Initial Indication. Grifols shall
pay to Aradigm each such amount within thirty (30) days after Grifols receives a
properly documented invoice from Aradigm in connection with the achievement of
the applicable Milestone Event. Milestones 3 through 6 shall be deemed achieved,
with respect to a given country, in the event that there are Net Sales in such
country. If any of Milestone Events 2 through 6 is achieved and Grifols has not
yet made the corresponding Milestone Payment for Milestone Event 1, Milestone
Event 1 shall be deemed achieved and the corresponding Milestone Payment is due
and payable together with the payment of the Milestone Payment for the first
such subsequent Milestone Event achieved. If



--------------------------------------------------------------------------------

Milestone Event 3 is achieved and Grifols has not yet made the corresponding
Milestone Payment for Milestone Event 2, Milestone Event 2 shall be deemed
achieved and the corresponding Milestone Payment is due and payable together
with the payment of the Milestone Payment for Milestone Event 3; similarly, if
Milestone Event 4 is achieved and Grifols has not yet made the corresponding
Milestone Payment for Milestone Event 2, Milestone Event 2 shall be deemed
achieved and the corresponding Milestone Payment is due and payable together
with the payment of the Milestone Payment for Milestone Event 4. For clarity,
each of the following Milestone Payments shall be made no more than once upon
the first occurrence of the applicable Milestone Event, regardless of the number
of Aradigm Products that achieve such Milestone Event.

 

    

Milestone Event for Aradigm Product

  

Milestone Payment

1    Initiation of a Phase III clinical study for any indication for an Aradigm
Product    Five Million Dollars ($5,000,000) 2    Filing of an NDA in either the
USA or the EU for any indication for an Aradigm Product    Five Million Dollars
($5,000,000) 3    First Regulatory Approval for an Aradigm Product in the USA   
Five Million Dollars ($5,000,000) 4    First Regulatory Approval for an Aradigm
Product in the EU    Five Million Dollars ($5,000,000) 5    First Regulatory
Approval for an Aradigm Product in China    Two Million Five Hundred Thousand
Dollars ($2,500,000) 6    First Regulatory Approval for an Aradigm Product in
Japan    Two Million Five Hundred Thousand Dollars ($2,500,000)

7.3 Royalties.

(a) Aradigm Products. Subject to subsections (i) or (ii), below, and during the
Royalty Term, Grifols shall pay to Aradigm royalties on aggregate annual Net
Sales of all Aradigm Products, with such royalties calculated on a
country-by-country basis by multiplying the applicable royalty rate in the table
below (as may be adjusted for such country under subsections (i) or (ii),
below), by the corresponding amount of Net Sales of all such Aradigm Products in
such country attributable to each royalty rate detailed in the table below, as
applicable. The royalty rate shall begin at twelve and one-half percent
(12.5%) on January 1 of each calendar year.

 

Annual Net Sales of Aradigm Products in the Territory

  

Royalty Rate

For that portion of annual Net Sales of Aradigm Products (aggregated across the
Territory) less than or equal to three hundred million dollars ($300,000,000)

   Twelve and one-half percent (12.5%)

For that portion of annual Net Sales of Aradigm Products (aggregated across the
Territory) greater than three hundred million dollars ($300,000,000)

   Twenty percent (20.0%)



--------------------------------------------------------------------------------

For example, if aggregate annual Net Sales of all Aradigm Products in the
Territory during any calendar year is $1 billion, with Net Sales in Country A of
$800 million and Net Sales in Country B of $200 million (with a Competitive
Aradigm Product present in Country B) and, when the aggregate Net Sales in the
Territory achieved $300 million for such year, Country A had Net Sales of $200
million and Country B had Net Sales of $100 million, then royalties payable by
Grifols equal one hundred sixty-one million two hundred fifty thousand dollars
($161,250,000) calculated as follows:

Royalties due for Country A (12.5% (royalty rate applicable in Country A) x $200
million (Net Sales occurring in Country A prior to achieving $300 million in
aggregate Net Sales across the Territory)) + (20.0% (royalty rate applicable in
Country A) x $600 million (Net Sales occurring in Country A after achieving $300
million in aggregate Net Sales across the Territory)) = $145,000,000

Plus

Royalties due for Country B (6.25% (royalty rate applicable in Country B taking
into account Section 7.3(a)(i)) x $100 million (Net Sales occurring in Country B
prior to achieving $300 million in aggregate Net Sales across the Territory)) +
(10.0% (royalty rate applicable in Country B taking into account
Section 7.3(a)(i)) x $100 million (Net Sales occurring in Country B after
achieving $300 million in aggregate Net Sales across the Territory)) =
$16,250,000.

Totaling $161,250,000

Royalties for each subsequent calendar year for each country shall be computed
at 12.5%, until such time, if ever, aggregate annual Net Sales for such calendar
year in the entire Territory are greater than $300 million.

(i) If, during the Royalty Term, there is a Competitive Aradigm Product
available for sale in a particular country, then Grifols’ royalty payment
obligations with respect to such country shall be reduced by fifty percent
(50%) for however long as such Competitive Aradigm Product is available for sale
in such country. In the event there ceases to be a Competitive Aradigm Product
available in such country, Aradigm shall thereafter be entitled to full royalty
payments with respect to such country, in accordance with the provisions of
Section 7.3(a) but subject to reduction pursuant to Section 7.3(a)(ii).

(ii) If, during the Royalty Term, in a particular country, the Aradigm Products
are neither (a) Covered by a Valid Claim, nor (b) protected by ODD in such
country, then (1) Grifols’ royalty payment obligations with respect to such
country shall be reduced by fifty percent (50%) from the date neither of the
foregoing subsections (a) or (b) is true until the end of the Royalty Term, and
(2) Grifols’ obligations under Section 6.3 with respect to such Aradigm Product
shall cease. The foregoing fifty percent (50%) royalty shall be payable from the
date neither of the foregoing subsections (a) or (b) is true until ten
(10) years from the date of the First Commercial Sale of such Aradigm Product in
such country. For clarity, the reductions in subsection (i) and (ii) may not be
combined; the maximum reduction in royalties in instances in which both
subsections (i) and (ii) are applicable shall be fifty percent (50%).



--------------------------------------------------------------------------------

(b) Bio-Defense Aradigm Products. During the applicable Royalty Term, Aradigm
shall pay to Grifols royalties on aggregate annual Net Sales of all Bio-Defense
Aradigm Products in the Territory during the Term of this Agreement, as follows:
twelve and one-half percent (12.5%) of Net Sales for that portion of aggregate
annual Net Sales of such Bio-Defense Aradigm Products which is less than or
equal to three hundred million dollars ($300,000,000), and twenty percent
(20%) of Net Sales for that portion of aggregate annual Net Sales of such
Bio-Defense Aradigm Products which is greater than Three hundred million dollars
($300,000,000). The potential royalty reductions applicable to the Aradigm
Products in each of Sections 7.3(a)(i) and 7.3(a)(ii) will additionally apply to
royalties payable with respect to the Bio-Defense Aradigm Products should the
conditions described in Sections 7.3(a)(i) and 7.3(a)(ii) apply with respect to
any Bio-Defense Aradigm Product.

(c) Royalty Term. Royalties on Aradigm Products and Bio-Defense Aradigm Product
shall be due under Section 7.3(a) and 7.3(b), respectively, during the period of
time beginning, on a country-by-country basis, from the First Commercial Sale of
an Aradigm Product or Bio-Defense Aradigm Product, as applicable, in such
country until the later of (i) the last to expire Valid Claim Covering such
Aradigm Product or Bio-Defense Aradigm Product, as applicable, in such country,
or the expiration or termination of the applicable ODD Designation in such
country and (ii) ten (10) years after the First Commercial Sale of such Aradigm
Product or Bio-Defense Aradigm Product, as applicable, in such country (the
“Royalty Term”).

(d) Royalty Reports and Payments. Within thirty (30) days following the end of
each calendar quarter, commencing, with respect to (a) Grifols’ obligations
under Section 7.3(a), with the calendar quarter in which the First Commercial
Sale of any Aradigm Product is made anywhere in the Territory and (b) Aradigm’s
obligations under Section 7.3(b), with the calendar quarter in which the first
sale of the applicable Bio-Defense Aradigm Product to a Governmental Authority
is made, the applicable Party shall provide the other with a royalty report on a
country-by-country and product-by-product basis, which shall include: (i) the
amount of gross sales of such applicable Aradigm Product or Bio-Defense Aradigm
Product in the Territory, (ii) an itemized calculation of Net Sales in the
Territory showing deductions provided for in the definition of Net Sales,
(iii) a calculation of the royalty payment due on such sales, and (iv) the
exchange rate for such country. Such report shall include such other information
reasonably requested by the payee Party, provided that (x) such information
reasonably relates to the sale of Aradigm Products or Bio-Defense Aradigm
Product, as applicable, which are the subject of this Agreement, and the
calculation of Net Sales, and (y) the payee Party agrees to provide the same
information to the payor Party, with respect to its Net Sales. Within thirty
(30) days of the delivery of the applicable quarterly report, the selling Party
shall pay in Dollars all royalty amounts due to the other Party in connection
with such quarterly report.

7.4 Foreign Exchange. The rate of exchange to be used in computing the amount of
currency equivalent in Dollars of Net Sales invoiced in other currencies shall
be made at the closing exchange rate reported in The Wall Street Journal for the
last Business Day of the applicable calendar quarter.



--------------------------------------------------------------------------------

7.5 Payment Method; Late Payments. All undisputed payments due to either Party
hereunder shall be made in Dollars by wire transfer of immediately available
funds into an account in the USA designated by such Party. If a Party does not
receive payment of any sum due to it on or before the due date, simple interest
shall thereafter accrue on the sum due until the date of payment at the per
annum rate of one and one half percent (1.5%) over the then current prime rate
reported in The Wall Street Journal or the maximum rate allowable by applicable
Laws, whichever is lower.

7.6 Records. Each Party and its Affiliates and licensees and sublicensees shall
maintain complete and accurate records in sufficient detail to permit the other
Party to confirm the accuracy of the calculation of royalty payments. Each Party
shall have the right to audit such records in accordance with Section 7.6.

7.7 Audits. For a period of two (2) years from the end of the calendar year in
which a payment was due hereunder, upon thirty (30) days prior notice, each
Party (the “Audited Party”) shall (and shall require that its Affiliates and
licensees and sublicensees) make such records relating to such payment
available, during regular business hours and not more often than once each
calendar year, for examination by an independent certified public accountant
selected by the other Party (the “Auditing Party”) and reasonably acceptable to
the Audited Party, for the purposes of verifying compliance with this Agreement
and the accuracy of the financial reports and/or invoices furnished pursuant to
this Agreement. The results of any such audit shall be shared by the auditor
with both Parties and shall be considered Confidential Information of both
Parties. Any amounts shown to be owed by either Party to the other shall be paid
within thirty (30) days from the auditor’s report, plus interest (as set forth
in Section 7.5) from the original due date. The Auditing Party shall bear the
full cost of such audit unless such audit discloses a deficiency in the Audited
Party’s payments of greater than five percent (5%) (i.e., an under-payment by
Grifols pursuant to Section 7.3, or an over-charge by Aradigm pursuant to
Section 4.3), in which case the Audited Party shall bear the full cost of such
audit.

7.8 Taxes.

(a) Taxes on Income. Each Party shall be solely responsible for the payment of
all taxes imposed on its share of income arising directly or indirectly from the
efforts of the Parties under this Agreement.

(b) Tax Cooperation. The Parties agree to cooperate with one another and use
reasonable efforts to reduce or eliminate tax withholding or similar obligations
in respect of royalties, milestone payments, and other payments made under this
Agreement. To the extent that a Party is required to deduct and withhold taxes
on any payment to the other Party, the first Party shall deduct and pay the
amounts of such taxes to the proper Governmental Authority in a timely manner
and promptly transmit to the other Party an official tax certificate or other
evidence of such withholding sufficient to enable the other Party to claim such
payment of taxes. The other Party shall provide the first Party any tax forms
that may be reasonably necessary to permit first Party to make any payments made
under this Agreement without withholding tax or at a reduced rate of
withholding. Each Party shall provide the other with reasonable assistance to
enable the recovery, as permitted by applicable Laws, of withholding taxes,
value added taxes, or similar obligations resulting from payments made under
this



--------------------------------------------------------------------------------

Agreement, such recovery to be for the benefit of the Party bearing such
withholding tax or value added tax. Grifols shall require its sublicensees in
the Territory to cooperate with Aradigm in a manner consistent with this
Section 7.8(b).

ARTICLE 8

INTELLECTUAL PROPERTY MATTERS

8.1 Prosecution of Patents.

(a) Aradigm Prosecuted Patents.

(i) Subject to Section 8.1(a)(ii) below, as between the Parties, Aradigm shall
have the first right to prepare, file, prosecute and maintain the Aradigm
Patents in the Territory. The costs of preparation, filing, prosecution and
maintenance of Aradigm Patents in the countries listed in Schedule 8.1(a)(i)(1)
shall be included in Development Costs, and, to the extent any new Patents are
developed under this Agreement that are owned or controlled by Aradigm, Aradigm
agrees to file such Patents with the applicable Regulatory Authorities in the
countries listed in Schedule 8.1(a)(i)(1) and 8.1(a)(i)(2), and that the costs
of preparation, filing, prosecution and maintenance of such Patents shall be in
accordance with financial terms to be mutually agreed upon by the parties in
writing. Aradigm shall provide Grifols reasonable opportunity to review and
comment on such prosecution efforts regarding the Aradigm Patents, as set forth
in this Section 8.1(a)(i). Aradigm shall provide Grifols with copies of all
material communications from any patent office or similar patent authority
regarding the Aradigm Patents and shall provide Grifols (reasonably in advance
of submission, but in no event less than twenty (20) Business Days) with drafts
of any material filings or responses to be made to such patent offices or
similar patent authorities. Aradigm shall consider in good faith and incorporate
any reasonable comments thereto provided by Grifols to the extent applicable to
the Aradigm Products.

(ii) If Aradigm decides to cease the prosecution or maintenance of any Aradigm
Patent, it shall notify Grifols in writing sufficiently in advance (but in no
event less than twenty (20) Business Days) so that Grifols may, at its
discretion, assume the responsibility for the prosecution or maintenance of such
Patent, at Grifols’ cost and expense. If Grifols assumes such responsibility,
Aradigm shall promptly assign to Grifols all right, title and interest in such
Aradigm Patent.

(b) Cooperation. Each Party shall provide the other Party all reasonable
assistance and cooperation, at the other Party’s request and expense, in the
patent prosecution efforts provide above in this Section 8.1, including
providing any necessary powers of attorney and executing any other required
documents or instruments for such prosecution.

8.2 Enforcement of Aradigm Patents.

(a) Notification. If either Party becomes aware of any existing or threatened
infringement of the Aradigm Patents which infringing activity involves the
using, making, importing, offering for sale or selling of Aradigm Products or a
Competitive Aradigm Product or otherwise adversely affects or is reasonably
expected to adversely affect the Commercialization of any Aradigm Product in the
Territory (an “Infringement”), it shall promptly notify the other Party in
writing to that effect and the Parties shall consult with each other regarding
any actions to be taken with respect to such Infringement.



--------------------------------------------------------------------------------

(b) Actions Controlled by Grifols; Aradigm’s Back-Up Enforcement Right. Grifols
shall have the first right, but not the obligation, to bring an appropriate suit
or take other action against any Third Party engaged in any Infringement but
only in such instances in which it would be commercially reasonable for a
company having a similar internal product to undertake such suit or action when
taking into account the economic harm caused by the Infringement as well as the
expected costs of the litigation. In the event Grifols elects to exercise the
foregoing right, Aradigm shall reimburse Grifols for all reasonable costs and
expenses incurred with such suit or action. If, after its receipt or delivery of
notice thereof under Section 8.2(a), Grifols (i) notifies Aradigm that it will
not bring any claim, suit or action to prevent or abate such Infringement or
(ii) fails to commence a suit to prevent or abate such Infringement within one
hundred and eighty (180) days. Aradigm shall have the right, but not the
obligation, to commence a suit or take action to prevent or abate such
Infringement under the Aradigm Patents at its own cost and expense. If Grifols
brings suit or action, it will use counsel reasonably acceptable to Aradigm.
Recoveries on suits under this Section 8.2(b) shall be handled as provided in
Section 8.2(e).

(c) Collaboration. Each Party shall provide to the enforcing Party reasonable
assistance in such enforcement, at such enforcing Party’s request and expense,
including joining such action as a party plaintiff if required by applicable
Laws to pursue such action. The enforcing Party shall keep the other Party
regularly informed of the status and progress of such enforcement efforts, shall
reasonably consider the other Party’s comments on any such efforts, and shall
seek consent of the other Party in any important aspects of such enforcement,
including determination of litigation strategy and filing of material papers to
the competent court, which consent shall not be unreasonably withheld or
delayed. The non-enforcing Party shall be entitled to separate representation in
such matter by counsel of its own choice and at its own expense, but such Party
shall at all times cooperate fully with the enforcing Party.

(d) Settlement. Grifols shall not settle any claim, suit or action under
Section 8.2(b) in a manner that would negatively impact the applicable Aradigm
Patents (e.g., shorten the life of such Patents or narrow their scope) without
the prior written consent Aradigm, which shall not be unreasonably withheld or
delayed.

(e) Expenses and Recoveries. The term “Revenue” includes all fees, minimum
royalties, payments, compensation, or consideration of any kind, including
without limitation in-kind payments, forbearance in connection with settlement,
equity amounts taken in lieu of cash, or discounts below fair market value of
equity received by either Party or its Affiliates, to which entity pays,
transfers or otherwise provides the Revenue, or how the Revenue is structured,
denominated, or paid, transferred or provided. If the enforcing Party receives
Revenue in such claim, suit or action, such Revenue shall be allocated first to
the reimbursement of any expenses incurred by the Party which paid for such
expenses in such claim, suit or action (including, for this purpose, a
reasonable allocation of expenses of internal counsel), and any remaining
amounts shall be partially allocated to Aradigm in an amount equal to the
royalty that would have been payable to Aradigm under Section 7.3 if Grifols had
made Net Sales equivalent to the remaining amount, with the remaining portion of
the remaining amount allocated to Grifols.



--------------------------------------------------------------------------------

8.3 Infringement of Third Party Rights in the Territory. Subject to Article 10,
if any Aradigm Product used or sold by Grifols, its Affiliates or licensees or
sublicensees becomes the subject of a Third Party’s claim or assertion of
infringement of a Third Party’s Patent granted by a jurisdiction within the
Territory (and such alleged infringement is caused by the Aradigm Technology and
not Grifols’ use of its own or any Third Party technologies), Grifols shall
promptly notify Aradigm and the Parties shall agree on and enter into a “common
interest agreement” wherein the Parties agree to their shared, mutual interest
in the outcome of such potential dispute, and thereafter, the Parties shall
promptly meet to consider the claim or assertion and the appropriate course of
action. Grifols shall be responsible for defending such claim (with all of its
costs and expenses, including a reasonable allocation of costs of internal
counsel, being reimbursed by Aradigm) and Aradigm shall provide all necessary
assistance to Grifols with such defense at no cost to Grifols. Without
limitation of any other rights Grifols may have under this Agreement, at law or
in equity (including, without limitation, Grifols’ right to indemnification for
breaches of Aradigm’s representation and warranty under Section 9.2(c)), Grifols
may deduct fifty percent (50%) of its costs and expenses incurred in defending
such claim (including, for this purpose, a reasonable allocation of expenses of
internal counsel), such deduction to be limited to fifty percent (50%) of the
royalties otherwise payable to Aradigm under this Agreement.

8.4 Patent Marking. Grifols and its Affiliates and licensees and sublicensees
shall mark (or shall use Diligent Efforts to ensure the marking of) each Aradigm
Product marketed and sold by Grifols or its Affiliates or licensees or
sublicensees hereunder with appropriate patent numbers or indicia as required by
applicable Law.

8.5 Trademarks.

(a) Product Marks. Grifols shall have the right to brand the Aradigm Products
and create all Aradigm Product labels using Grifols-related trademarks and any
other trademarks and trade names it determines appropriate for the Aradigm
Products, which may vary by country or within a country (collectively, the
“Product Marks”). Additionally, in conjunction with the Product Marks, Grifols
may use the Aradigm Marks in the Commercialization of the Aradigm Products as
set forth in Section 8.5(b) below.

(b) Aradigm Marks. Subject to the terms and conditions of this Agreement,
Aradigm hereby grants to Grifols an exclusive, worldwide, royalty-free license
to use and display, during the Term and in the Territory, the Aradigm trademarks
as set forth in Exhibit C, and/or other registered device trademarks or trade
dress used to identify an Aradigm Product as may be designated by Aradigm in
writing from time to time (collectively, the “Aradigm Marks”), (i) on any
Aradigm Product, (ii) as part of the Product Marks and (iii) on any other
labels, promotional materials or Regulatory Materials used in connection with
any Aradigm Product. Grifols shall follow Aradigm’s written trademark guidelines
at all times as to the use of any Aradigm Marks in conjunction with the Product
Marks. Other than as expressly set forth herein, use of any Aradigm Marks shall
not confer on Grifols any right to or interest in such trademark, and Grifols
acknowledges and agrees that all use of the Aradigm Marks and the



--------------------------------------------------------------------------------

goodwill generated thereby shall inure solely to the benefit of Aradigm. Grifols
shall not use, adopt, file, register, seek to register or take any other action
to use or establish rights in any mark anywhere in the world which is comprised
of, derivative of, a combination with, or otherwise confusingly similar to, any
Aradigm Mark or file any application to register any trademark or trade name
that is confusingly similar to any Aradigm Mark; provided, however that Grifols’
use of the Product Marks (and registration of URLs, domain names, etc.) as set
forth herein shall not be deemed to be a breach of this provision.

(c) Ownership; No Challenge. Grifols shall own all right, title and interest in
and to the Product Marks (but expressly excluding any Aradigm Marks) and Aradigm
acknowledges and affirms the validity and enforceability thereof. Aradigm shall
not engage in or support any action, claim or challenge that is inconsistent
with the foregoing. All use of the Product Marks (but expressly excluding any
Aradigm Marks) and the goodwill generated thereby shall inure solely to the
benefit of Grifols. Aradigm shall not use, adopt, file, register, seek to
register, or take any other action to use or establish rights in any mark
anywhere in the world which is comprised of, derivative of, a combination with,
or otherwise confusingly similar to, any Product Mark (but expressly excluding
any Aradigm Marks).

ARTICLE 9

REPRESENTATIONS AND WARRANTIES; COVENANTS

9.1 Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Party as follows:

(a) Corporate Existence. As of the Effective Date, it is a company or
corporation duly organized, validly existing, and in good standing under the
Laws of the jurisdiction in which it is incorporated;

(b) Corporate Power, Authority and Binding Agreement. As of the Effective Date
or the date of any required approval by its shareholders, (i) it has the power
and authority and the legal right to enter into this Agreement and to perform
its obligations hereunder; (ii) it has taken all necessary action on its part
required to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder; and (iii) this Agreement has been duly
executed and delivered on behalf of such Party, and constitutes a legal, valid
and binding obligation of such Party that is enforceable against it in
accordance with its terms; and

(c) No Conflict. The execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder do not, in any material
respect, conflict with, violate, or breach or constitute a default or require
any consent that has not been obtained under any contractual obligation or court
or administrative order by which such Party is bound.

9.2 Additional Representations and Warranties of Aradigm. Aradigm represents and
warrants to Grifols as follows, as of the Effective Date:

(a) The Licensed Rights are valid, subsisting and enforceable, and is the only
intellectual property owned or Controlled by Aradigm necessary for Aradigm to
perform its obligations hereunder;



--------------------------------------------------------------------------------

(b) During the Term, Aradigm will not grant any right, license or interest in or
to the Licensed Rights, or any portion thereof, in conflict with the rights
granted to Grifols herein;

(c) Except as set forth on Schedule 9.2(c), the Development of the Compound and
the Aradigm Products and the Licensed Rights do not and shall not infringe or
misappropriate the intellectual property rights of any Third Party;

(d) There are no pending, and to Aradigm’s Knowledge, no threatened, adverse
actions, suits or proceedings against Aradigm involving Licensed Rights, the
Compound or any Aradigm Product; and

(e) The Aradigm Patents include all Patents that Cover the Compound which are
Controlled by Aradigm and/or its Affiliates on the Effective Date.

(f) It has sufficient legal and/or beneficial title, ownership or license, free
and clear from any mortgages, pledges, liens, security interests, conditional
and installment sale agreements, encumbrances, charges or claims of any kind, of
or to the Licensed Rights to grant the licenses to Grifols as purported to be
granted pursuant to this Agreement without violating the terms of any existing
agreement or other arrangement with any Third Party;

(g) Subject to obtaining appropriate anti-trust approvals, no authorization,
consent, approval, license, exemption of or filing or registration with any
court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, under any applicable Law currently in
effect, is required in connection with the execution and delivery of this
Agreement by Aradigm, or the performance by Aradigm of its obligations under
this Agreement;

(h) Aradigm has the right to grant the rights granted under this Agreement, and
no rights granted to Grifols pursuant to this Agreement are in violation of any
agreement between Aradigm or any of its Affiliates and any Third Party;

(i) Aradigm agrees to notify Grifols in writing promptly if it or any of its
Affiliates is, or if it has knowledge that (without due inquiry other than that
which is conducted in the ordinary course of Aradigm’s business), any of its
Affiliates or licensors or any entity acting on its behalf in any capacity in
connection with the Development of an Aradigm Product is debarred or becomes the
subject of any threatened or pending action, suit, claim, investigation, legal
or administrative proceeding relating to debarment;

(j) Aradigm is the sole owner of all right, title and interest (free and clear
from any security interests) in and to the Licensed Rights. The Aradigm Patents
listed on Exhibit A constitute a true and complete list of all Patents owned or
Controlled by Aradigm which are necessary to Develop and Commercialize the
Aradigm Products in the Territory. To Aradigm’s Knowledge, there is no Patent of
any Third Party that would be required to Develop or Commercialize the Aradigm
Products in the Territory as currently contemplated by this Agreement;



--------------------------------------------------------------------------------

(k) Other than as set forth on Schedule 9.2(k), Aradigm has not entered into any
agreements, either oral or written, with any Third Party relating to the
Development or Manufacture of the Aradigm Products, including any agreement
granting rights under the Aradigm Intellectual Property in the Territory;

(l) Other than as set forth in Schedule. 9.2(c), Aradigm has not received any
written notice from any Third Party asserting or alleging that the Development
use or sale of the Compound or any Aradigm Product infringes rights of such
Third Party in the Territory and, to Aradigm’s Knowledge, the Development use or
sale of the Compound or any Aradigm Product has not infringed rights of any
Third Party in the Territory;

(m) To Aradigm’s Knowledge, there are no pending legal suits or proceedings
involving the Licensed Rights or the Compound or any Aradigm Product; and to
there are no threatened legal suits or proceedings in the Territory involving
the Licensed Rights or the Compound or any Aradigm Product;

(n) To Aradigm’s Knowledge (and without due inquiry other than that which is
conducted in the ordinary course of Aradigm’s business), there are no activities
by Third Parties that would constitute infringement or misappropriation of the
Aradigm Patents that relate to any Aradigm Product or Aradigm Know-How in the
Territory;

(o) To Aradigm’s Knowledge, the claims included in the issued Aradigm Patents
Covering Aradigm Products are valid and in full force and effect. To Aradigm’s
Knowledge, all fees required to be paid to the applicable Governmental Authority
prior to the Effective Date to prosecute or maintain such Aradigm Patents in the
Territory have been filed and have been paid;

(p) No person, other than former or current employees of Aradigm who are
obligated in writing to assign his/her inventions to Aradigm, is an inventor of
any of the inventions claimed in the Aradigm Patents Covering Aradigm Products.
All inventors of any inventions included within the Aradigm Patents owned by
Aradigm that are existing as of the Effective Date have assigned or have a
contractual obligation to assign or license their entire right, title and
interest in and to such inventions and the corresponding Patent rights to
Aradigm. No present or former employee or consultant of Aradigm owns or has any
proprietary interest, direct or indirect, in the Licensed Rights. No present or
former employee or consultant of Aradigm has any financial interest (other than
salary, bonus or capital stock in Aradigm) in the Licensed Rights;

(q) The Development of the Compound and Aradigm Products has been conducted
prior to the Effective Date by Aradigm, its Affiliates, and to Aradigm’s
Knowledge, all of its and their Third Party independent contractors, in
compliance with all Applicable Laws;

(r) To Aradigm’s Knowledge (and without due inquiry other than that which is
conducted in the ordinary course of Aradigm’s business), (i) all Regulatory
Materials filed with respect to the Compound and all Aradigm Products were, at
the time of filing, true, complete and accurate in all material respects,
(ii) no adverse event information is known by Aradigm that is materially
different in terms of the incidence, severity or nature of such adverse



--------------------------------------------------------------------------------

events than any which were filed as safety updates to the Regulatory Materials
for the Compound, and (iii) all written data summaries prepared by Aradigm that
were included in such Regulatory Materials and that are based on clinical
studies conducted or sponsored by Aradigm summarize in all material respects the
corresponding raw data underlying such summaries;

(s) Aradigm has made available to Grifols all material information regarding the
safety and efficacy of the Compound and Aradigm Products;

(t) Aradigm has made available to Grifols copies of all material Regulatory
Materials for the Compound and Aradigm Products filed with Regulatory
Authorities prior to the Effective Date. Except as otherwise specified on
Schedule 9.2(t), Aradigm has not filed any Regulatory Materials for the Compound
and Aradigm Products in the Territory;

(u) To Aradigm’s Knowledge, neither it, any of its Affiliates, and, without due
inquiry other than that which is conducted in the ordinary course of Aradigm’s
business, its licensors, licensees, or any of its or their respective officers,
employees, or agents (i) has made an untrue statement of material fact or
fraudulent statement to the FDA or any other Regulatory Authority with respect
to the Development of the Compound or any Aradigm Product, (ii) failed to
disclose a material fact required to be disclosed to the FDA or any other
Regulatory Authority with respect to the Development of the Compound or any
Aradigm Product, or (iii) committed an act, made a statement, or failed to make
a statement with respect to the Development of the Compound or any Aradigm
Product that would provide a basis for the FDA to invoke its policy respecting
“Fraud, Untrue Statements of Material Facts, Bribery, and Illegal Gratuities”,
set forth in 56 Fed. Reg. 46191 (September 10, 1991) and any amendments thereto;

(v) Aradigm has all necessary rights in and to the Product Marks and the
Pulmaquin Mark to grant the rights granted hereunder, and the Product Marks and
the Pulmaquin Mark shall not infringe upon or otherwise violate any Third
Party’s intellectual property rights.

9.3 Mutual Covenants.

(a) No Debarment. In the course of the Development of the Aradigm Products, each
Party shall not use any employee or consultant who has been debarred by any
Regulatory Authority, or, to such Party’s knowledge, is the subject of debarment
proceedings by a Regulatory Authority. Each Party shall notify the other Party
promptly upon becoming aware that any of its employees or consultants has been
debarred or is the subject of debarment proceedings by any Regulatory Authority.

(b) Compliance. Each Party and its Affiliates shall comply in all material
respects with all applicable Laws in the Development and Commercialization of
Aradigm Products and performance of its obligations under this Agreement,
including the statutes, regulations and written directives of the FDA, the EMA
and any Regulatory Authority having jurisdiction in the Territory, the FD&C Act,
the Prescription Drug Marketing Act, the Federal Health Care Programs
Anti-Kickback Law, 42 US 1320a-7b(b), the statutes, regulations and written
directives of Medicare, Medicaid and all other health care programs, as defined
in 42 US § 1320a-7b(f), and the Foreign Corrupt Practices Act of 1977, each as
may be amended from time to time.



--------------------------------------------------------------------------------

9.4 Disclaimer. Grifols understands that the Compound and Aradigm Products are
the subject of ongoing clinical research and development and that Aradigm cannot
assure the safety or efficacy of any Compound or Aradigm Product. In addition,
Aradigm makes no warranties except as set forth in this Article 9 concerning the
Aradigm Technology. EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, NO
REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR IMPLIED, INCLUDING
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL PROPERTY
RIGHTS ARE MADE OR GIVEN BY OR ON BEHALF OF A PARTY, AND ALL IMPLIED
REPRESENTATIONS AND WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR
OTHERWISE, ARE HEREBY EXPRESSLY DISCLAIMED.

ARTICLE 10

INDEMNIFICATION

10.1 Indemnification by Aradigm. Aradigm shall indemnify and hold harmless
Grifols, and its directors, officers, employees, agents, Affiliates and
contractors (collectively, the “Grifols Indemnitees”), from and against all
losses, liabilities, damages and expenses, including reasonable attorneys’ fees
and costs (collectively, “Liabilities”), resulting from any claims, demands,
actions or other proceedings by any Third Party (including claims based upon
products liability) (“Claims”) to the extent arising out of or relating to an
allegation which, if true, would result in (a) the breach of any representation,
warranty or covenant by Aradigm under this Agreement, (b) the negligence or
willful misconduct of Aradigm or its agents, Affiliates and contractors or
(c) the Development of any Aradigm Products by or on behalf of Aradigm or its
Affiliates or licensees or sublicensees. The foregoing indemnity obligation
shall not apply to the extent that (i) the Grifols Indemnitees fail to comply
with the indemnification procedures set forth in Section 10.3 and Aradigm’s
defense of the relevant Claims is prejudiced by such failure, or (ii) any Claim
results from any activity set forth in Section 10.2(a), (b) or (c) for which
Grifols is obligated to indemnify the Aradigm Indemnitees under Section 10.2.

10.2 Indemnification by Grifols. Grifols shall indemnify and hold harmless
Aradigm, and its directors, officers, employees, agents, Affiliates and
contractors (collectively, the “Aradigm Indemnitees”), from and against all
Liabilities to the extent arising out of or relating to an allegation which, if
true, would result in (a) the breach of any representation, warranty or covenant
by Grifols under this Agreement, (b) the negligence or willful misconduct of
Grifols or its agents, Affiliates and contractors, or (c) the marketing and/or
promotion of an Aradigm Product in a manner which is outside the approved
labeling of such Aradigm Product. The foregoing indemnity obligation shall not
apply to the extent that (i) the Aradigm Indemnitees fail to comply with the
indemnification procedures set forth in Section 10.3 and Grifols’ defense of the
relevant Claims is prejudiced by such failure, or (ii) any Claim results from
any activity set forth in Section 10.1(a), (b) or (c) for which Aradigm is
obligated to indemnify the Grifols Indemnitees under Section 10.1.

10.3 Indemnification Procedures. The Party claiming indemnity under this ARTICLE
10 (the “Indemnified Party”) shall give written notice to the Party from whom
indemnity is being sought (the “Indemnifying Party”) promptly after learning of
such Claim.



--------------------------------------------------------------------------------

The Indemnifying Party shall have the right to assume and conduct the defense of
the Claim with counsel of its choice, and the Indemnified Party may participate
in and monitor such defense with counsel of its own choosing at its sole
expense. The Indemnified Party shall provide the Indemnifying Party with
reasonable assistance, at the Indemnifying Party’s expense, in connection with
the defense of the Claim for which indemnity is being sought. Each Party shall
not settle or compromise any Claim without the prior written consent of the
other Party, which consent shall not be unreasonably withheld, delayed or
conditioned. If the Parties cannot agree as to the application of the foregoing
Sections 10.1 and 10.2, each may conduct separate defenses of the Claim, and
each Party reserves the right to claim indemnity from the other in accordance
with this ARTICLE 10 upon the resolution of the underlying Claim.

10.4 Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES, INCLUDING
LOST PROFITS, ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT,
REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE
FOREGOING, NOTHING IN THIS SECTION 10.4 IS INTENDED TO OR SHALL LIMIT OR
RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER SECTION
10.1 OR SECTION 10.2 OR DAMAGES AVAILABLE FOR A PARTY’S BREACH OF
CONFIDENTIALITY OBLIGATIONS IN ARTICLE 11, OR RELATING TO A PARTY’S BREACH OF
REPRESENTATIONS OR WARRANTIES OR GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

10.5 Insurance. Each Party shall, at all times during the Term of this Agreement
and for five (5) years thereafter, obtain and maintain at its own expense the
following types of insurance, with limits of liability not less than those
specified below:

(a) Commercial general liability insurance against claims for bodily injury and
property damage which shall include contractual coverage, with limits of not
less than $5,000,000 per occurrence and in the aggregate. The other Party, its
officers, directors, representatives and agents shall be named as additional
insureds.

(b) Workers compensation and employers’ liability with limits to comply with the
statutory requirements of the state(s) in which the Agreement is to be
performed. The policy shall include employers’ liability for not less than
$1,000,000 per accident.

All policies shall be issued by insurance companies with an A.M. Best’s rating
of Class A-:V (or its equivalent) or higher status. Each Party shall deliver
certificates of insurance evidencing coverage to the other Party promptly after
the execution of this Agreement and annually thereafter. All policies provided
for herein shall expressly provide that such policies shall not be cancelled,
terminated or altered without at least thirty (30) days prior written notice to
the insured Party, and each insuring Party shall immediately notify the insured
Party in the event that a policy provided for herein is cancelled, terminated or
altered.



--------------------------------------------------------------------------------

ARTICLE 11

CONFIDENTIALITY

11.1 Confidentiality. During the Term and for a period of five (5) years
thereafter, each Party shall maintain all Confidential Information of the other
Party in trust and confidence and shall not, without the written consent of the
other Party, disclose any Confidential Information of the other Party to any
Third Party or use any Confidential Information of the other Party for any
purpose other than as necessary or helpful in connection with the exercise of
rights or discharge of obligations under this Agreement. The confidentiality
obligations of this Section 11.1 shall not apply to Confidential Information to
the extent that the receiving Party can establish by competent evidence that
such Confidential Information: (a) is publicly known prior or subsequent to
disclosure without breach of confidentiality obligations by such Party or its
employees, consultants or agents; (b) was in such Party’s possession at the time
of disclosure without any restrictions on further disclosure; (c) is received by
such receiving Party, without any restrictions on further disclosure, from a
Third Party who has the lawful right to disclose it; or (d) is independently
developed by employees or agents of the receiving Party without reference to the
disclosing Party’s Confidential Information.

11.2 Authorized Disclosure. Nothing herein shall preclude a Party from
disclosing the Confidential Information of the other Party, solely to the
extent:

(a) such disclosure is reasonably necessary (i) for the filing or prosecuting of
Patents as contemplated by this Agreement; (ii) to comply with the requirement
of Regulatory Authorities with respect to obtaining and maintaining Regulatory
Approval (or any pricing and reimbursement approvals) of an Aradigm Product; or
(iii) for prosecuting or defending litigations as contemplated by this
Agreement;

(b) such disclosure is reasonably necessary to its employees, agents,
consultants, contractors, licensees or sublicensees on a need-to-know basis for
the sole purpose of performing its obligations or exercising its rights under
this Agreement; provided that in each case, the disclosees are bound by written
obligations of confidentiality and non-use consistent with those contained in
this Agreement;

(c) such disclosure is reasonably necessary to any bona fide potential or actual
investor, acquiror, merger partner, or other financial or commercial partner for
the sole purpose of evaluating an actual or potential investment, acquisition or
other business relationship; provided that in each case, the disclosees are
bound by written obligations of confidentiality and non-use consistent with
those contained in this Agreement;

(d) such disclosure is reasonably necessary to comply with applicable Laws,
including regulations promulgated by applicable security exchanges, a valid
order of a court of competent jurisdiction, administrative subpoena or order.

Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to any of
Sections 11.2(a) through 11.2(d), such Party shall promptly notify the other
Party of such required disclosure and shall use reasonable efforts to obtain, or
to assist the other Party in obtaining, a protective order preventing or
limiting the required disclosure.



--------------------------------------------------------------------------------

11.3 Return of Confidential Information. Promptly after the termination or
expiration of this Agreement for any reason, each Party shall return to the
other Party all tangible manifestations of such other Party’s Confidential
Information at that time in the possession of the receiving Party.

11.4 Publicity; Terms of the Agreement; Confidential Treatment.

(a) The Parties agree that the terms of this Agreement (including without
limitation any exhibits hereto) shall be considered Confidential Information of
each Party, subject to the special authorized disclosure provisions set forth in
Section 11.2 and this Section 11.4.

(b) The Parties have agreed to issue a joint press release in the form attached
as Exhibit D on or promptly after the Effective Date. In addition, to the extent
required by applicable Laws, including regulations promulgated by applicable
security exchanges, each Party shall have the right to make a press release
announcing the achievement of each milestone under this Agreement as it is
achieved, and the achievements of Regulatory Approvals in the Territory as they
occur, subject to the other Party’s consent as to form and substance of such
announcement, which shall not be unreasonably withheld or delayed. In relation
to the other Party’s review and approval of such an announcement, such other
Party may make specific, reasonable comments on such proposed press release
within the prescribed time for commentary, but shall not withhold its consent to
disclosure of the information that the relevant milestone has been achieved and
triggered a payment hereunder. Neither Party shall be required to seek the
permission of the other Party to repeat any information regarding the terms of
this Agreement that has already been publicly disclosed by such Party, or by the
other Party, in accordance with this Section 11.4, provided such information
remains accurate as of such time.

(c) In addition, the Parties acknowledge that either or both Parties may be
obligated to file under applicable law and regulation a copy of this Agreement
with the USA Securities and Exchange Commission or similar stock exchange
authorities or other governmental authorities. Each Party shall be entitled to
make such a required filing; provided, however, that it requests confidential
treatment of the commercial terms and sensitive technical terms hereof and
thereof. In the event of any such filing, each Party shall provide the other
Party with a copy of this Agreement marked to show provisions for which such
Party intends to seek confidential treatment and shall reasonably consider and
incorporate the other Party’s comments thereon to the extent consistent with the
legal requirements, with respect to the filing Party, governing disclosure of
material agreements and material information that must be publicly filed.

11.5 Technical Publication. Neither Party may publish peer reviewed manuscripts
or give other forms of public disclosure such as abstracts and media
presentations (such disclosure collectively, for purposes of this Section 11.5,
“publication”), of results of studies carried out under this Agreement, without
the opportunity for prior review by the other Party, except to the extent
required by applicable Laws. A Party seeking publication shall provide the other
Party the opportunity to review and comment on any proposed publication that
relates to the Aradigm



--------------------------------------------------------------------------------

Product at least thirty (30) days (or at least ten (10) days in the case of
abstracts and media presentations) prior to its intended submission for
publication. The other Party shall provide the Party seeking publication with
its comments in writing, if any, within twenty (20) days (or within five
(5) days in the case of abstracts and media presentations) after receipt of such
proposed publication. The Party seeking publication shall consider in good faith
any comments thereto provided by the other Party and shall comply with the other
Party’s reasonable request to remove any and all of such other Party’s
Confidential Information from the proposed publication. In addition, the Party
seeking publication shall delay the submission for a period up to sixty
(60) days in the event that the other Party can demonstrate reasonable need for
such delay in order to accommodate the preparation and filing of a patent
application. If the other Party fails to provide its comments to the Party
seeking publication within such twenty (20)-day period (or five (5)-day period,
as the case may be), such other Party shall be deemed not to have any comments,
and the Party seeking publication shall be free to publish in accordance with
this Section 11.5 after the thirty (30)-day period (or ten (10)-day period, as
the case may be) has elapsed. The Party seeking publication shall provide the
other Party a copy of the publication at the time of the submission. Each Party
agrees to acknowledge the contributions of the other Party and its employees in
all publications as scientifically appropriate.

11.6 Equitable Relief. Each Party acknowledges that its breach of this Agreement
may cause irreparable injury to the other Party for which monetary damages may
not be an adequate remedy. Therefore, each Party shall be entitled to seek
injunctive and other appropriate equitable relief to prevent or curtail any
actual or threatened breach of the obligations under this Agreement by the other
Party. The rights and remedies provided to each Party in this Section 11.6 are
cumulative and in addition to any other rights and remedies available to such
Party at law or in equity.

ARTICLE 12

TERM AND TERMINATION

12.1 Term. This Agreement shall become effective on the Effective Date and,
unless earlier terminated pursuant to this ARTICLE 12, shall remain in effect
until the Royalty Term has expired in all countries, for all products (the
“Term”). For the avoidance of doubt, upon the expiration of the Agreement,
Grifols shall retain all licenses granted hereunder.

12.2 Termination by Aradigm for Patent Challenge. Aradigm may terminate this
Agreement in its entirety immediately upon written notice to Grifols if Grifols
or any Grifols’ Affiliate files a challenge with a Governmental Authority
contesting the validity, enforceability or scope of any Aradigm Patent anywhere
in the world. If a sublicensee of Grifols takes the foregoing action, Grifols
shall terminate such sublicense (however, it being understood that Aradigm shall
not have the right to terminate this Agreement in such event).

12.3 Termination for Breach.

(a) Grifols shall have the right to terminate this Agreement in its entirety
upon written notice to Aradigm if (i) Aradigm materially breaches any of its
material obligations under this Agreement, (ii) there is a termination of the
Supply Agreement by Grifols, or (iii) there is a material breach of, or material
inaccuracy in, any of Aradigm’s representations or warranties



--------------------------------------------------------------------------------

contained in this Agreement or Section 3.19 (Intellectual Property) of the Stock
Purchase Agreement (clauses (i), (ii), and (iii) collectively, an “Aradigm
Breach”) and Aradigm fails to cure such Aradigm Breach within ninety (90) days
from notice.

(b) Aradigm shall have the right to terminate this Agreement in its entirety
upon written notice to Grifols if Grifols materially breaches any of its
material obligations under this Agreement or there is a material breach of, or
material inaccuracy in, any of the Grifols’ representations or warranties
contained in this Agreement and, after receiving written notice identifying such
material breach in reasonable detail, Grifols fails to cure such material breach
within ninety (90) days from the date of such notice.

(c) If the alleged breaching Party disputes in good faith the existence or
materiality of a breach specified in a notice provided by the other Party in
accordance with Section 12.3(a) or Section 12.3(b), and such alleged breaching
Party provides the other Party notice of such dispute within the applicable cure
period, then the non-breaching Party shall not have the right to terminate this
Agreement under Section 12.3(a) (excluding Section 12.3(a)(ii)) or
Section 12.3(b) unless and until an arbitrator, in accordance with ARTICLE 13,
has determined that the alleged breaching Party has materially breached the
Agreement and such breaching Party fails to cure such breach within the
applicable cure period (measured as commencing after the arbitrator’s decision).
It is understood and agreed that during the pendency of such dispute, all of the
terms and conditions of this Agreement shall remain in effect and the Parties
shall continue to perform all of their respective obligations hereunder.

12.4 Termination for Aradigm Change in Control. Grifols shall have the right to
terminate this Agreement in its entirety upon written notice to Aradigm upon the
occurrence of an Aradigm Change in Control prior to the first Regulatory
Approval of an Aradigm Product in either the USA or the European Union,
provided, Grifols must give notice of its intent to terminate the agreement
within one hundred and eighty (180) days of such Aradigm Change in Control or
otherwise forfeit this termination right.

12.5 Termination for Bankruptcy. To the extent permitted under applicable Laws,
if at any time during the Term of this Agreement, an Event of Bankruptcy (as
defined below) relating to either Party (the “Bankrupt Party”) occurs, the other
Party (the “Non-Bankrupt Party”) shall have, in addition to all other legal and
equitable rights and remedies available hereunder, the option to terminate this
Agreement upon sixty (60) days written notice to the Bankrupt Party. It is
agreed and understood that if the Non-Bankrupt Party does not elect to terminate
this Agreement upon the occurrence of an Event of Bankruptcy, except as may
otherwise be agreed with the trustee or receiver appointed to manage the affairs
of the Bankrupt Party, the Non-Bankrupt Party shall continue to make all
payments required of it under this Agreement as if the Event of Bankruptcy had
not occurred, and the Bankrupt Party shall not have the right to terminate any
license granted herein. The term “Event of Bankruptcy” means: (a) filing, in any
court or agency pursuant to any statute or regulation of any state or country,
(i) a petition in bankruptcy or insolvency, (ii) for reorganization or (iii) for
the appointment of (or for an arrangement for the appointment of) a receiver or
trustee of the Bankrupt Party or of its assets; (b) with respect to the Bankrupt
Party, being served with an involuntary petition filed in any insolvency
proceeding, which such petition is not dismissed within sixty (60) days after
the filing thereof; (c) proposing or being a party to any dissolution or
liquidation when insolvent; or



--------------------------------------------------------------------------------

(d) making an assignment for the benefit of creditors. Without limitation, the
Bankrupt Party’s rights under this Agreement shall include those rights afforded
by 11 US § 365(n) of the United States Bankruptcy Code (the “Bankruptcy Code”)
and any successor thereto. If the bankruptcy trustee of a Bankrupt Party as a
debtor or debtor-in-possession rejects this Agreement under 11 US § 365 of the
Bankruptcy Code, the Non-Bankrupt Party may elect to retain its rights licensed
from the Bankrupt Party hereunder (and any other supplementary agreements
hereto) for the duration of this Agreement and avail itself of all rights and
remedies to the full extent contemplated by this Agreement and 11 US § 365(n) of
the Bankruptcy Code, and any other relevant Laws.

12.6 Termination for Convenience by Grifols. Without limiting the terms of
Section 12.3 or Section 12.4, Grifols shall have the right to terminate this
Agreement in its entirety for any reason or no reason at any time during the
Term by providing ninety (90) days’ written notice of such termination to
Aradigm (without penalty or termination fee, except as provided in the
proceeding sentence). If the foregoing without-cause termination right is
exercised by Grifols within ninety (90) days after the occurrence of a Grifols
Control Event, Grifols shall promptly pay to Aradigm a termination fee of twelve
million five hundred thousand dollars ($12,500,000) (the “Termination Fee”). The
Parties acknowledge that in the event of such a termination pursuant to this
Section 12.6 within ninety (90) days after the occurrence of a Grifols Control
Event: (1) Aradigm may be substantially damaged, (2) the amount of such damages
are extremely difficult to ascertain, and (3) the payment set forth in this
Section 12.6 represents a real and genuine estimate of the amount of such
damages. Accordingly, the Parties acknowledge that the fact of and amount of
such payment is reasonable and not punitive, and that it is Aradigm’s sole
remedy in the event of a termination by Grifols under this Section 12.6. For
purposes of clarity, if Grifols terminates this Agreement under Section 12.3(a),
12.4, 12.5 or 14.2, the Termination Fee shall not be payable even if such
termination occurs within ninety (90) days after the occurrence of a Grifols
Control Event.

12.7 Effect of Termination.

(a) In General. The termination of this Agreement shall not relieve either Party
from liability or damages for any breach of this Agreement.

(b) Effects of Termination Generally. Without limiting the generality of
Section 12.7(a), the following rights and consequences shall apply upon any
termination of this Agreement:

(i) Inventory. Grifols may sell off all of Grifols’ inventory of Aradigm
Products during the twelve (12) month period after the effective date of
termination (during which time royalties shall continue to be paid by Grifols).

(ii) Licensed Rights. All licenses and rights granted to Grifols under this
Agreement shall terminate (except to the extent necessary to allow Grifols to
sell off its inventory pursuant to Section 12.7(b)(i)). Aradigm, in its sole
discretion, may elect to assume or terminate any sublicenses granted by Grifols
pursuant to Section 2.2 (to the extent offered by Grifols and assignable).



--------------------------------------------------------------------------------

(iii) Regulatory Materials; Data. To the extent permitted by applicable Laws,
Grifols shall transfer and assign to Aradigm all Regulatory Materials, data and
Know-How relating to the Aradigm Products and Compound and shall treat the
foregoing as Confidential Information of Aradigm (and not of Grifols) under
Article 11; provided that Grifols shall be allowed to retain copies of any such
materials that a Regulatory Authority requires Grifols to retain under
applicable Laws, or that Grifols requires pursuant to its internal recordkeeping
rules (with such information to be used strictly in accordance with such rules).

(iv) Grifols License. Grifols shall be deemed to have granted to Aradigm, only
effective upon termination, a non-exclusive, fully paid up, worldwide, fully
transferable, irrevocable license (with the right to grant sublicenses through
multiple tiers) under all Patents and Know-How (to the extent not assigned under
Section 12.7(b)(ii)) (A) Controlled by Grifols (or its Affiliates) at any time
(including after the termination of this Agreement) and (B) actually used or
conceived by Grifols or any of its Affiliates (1) in the Development and/or
Commercialization of the Aradigm Product or (2) at any time as result of
Grifols’ or any of its Affiliates’ access to Aradigm Technology, or (C) Covering
the Aradigm Product or Compound, in each case to make, have made, use, import,
offer for sale and sell Aradigm Products. For the avoidance of doubt, no rights
of Grifols in the intellectual property of Grifols (including, without
limitation, the Product Marks) shall be deemed to be granted or otherwise
transferred to Aradigm.

(v) Transition Assistance. Grifols shall provide such assistance, at no cost to
Aradigm, as may be reasonably necessary for Aradigm to continue Developing
and/or Commercializing Aradigm Products throughout the Territory, to the extent
Grifols is then performing or having performed such activities, including by
using good faith efforts to assign or amend, as appropriate, upon the request of
Aradigm, any agreements or arrangements with Third Party vendors to Develop
and/or Commercialize Aradigm Products. To the extent that any such contract
between Grifols and a Third Party is not assignable to Aradigm, Grifols shall
reasonably cooperate with Aradigm to arrange to continue to provide such
services for a reasonable time after termination, with Aradigm compensating
Grifols for its fully-burdened FTEs plus any direct costs and expenses in
providing such services. Grifols shall not knowingly, during any notice period
prior to the termination of this Agreement or during any transition period after
termination, take any action that could reasonably be expected to have a
material adverse impact on the further Development and Commercialization of any
Aradigm Product.

(c) Effects of Termination for Grifols’ Breach or Termination for Convenience.
If Grifols terminates this Agreement under Section 12.6 (provided that no
termination fee is payable pursuant to Section 12.6) or Aradigm terminates this
Agreement under Section 12.3(b), Grifols will pay to Aradigm all Development
Costs incurred by Aradigm prior to the effective date of termination and
otherwise for any and all of Aradigm’s out-of-pocket costs and expenses for
Aradigm Development activities accrued by Aradigm which Aradigm is not able to
cancel, it being agreed and understood that Grifols shall have no obligation
under this Section 12.7(c) if the Termination Fee is payable under Section 12.6.

12.8 Survival. Termination or expiration of this Agreement shall not affect any
rights or obligations of the Parties under this Agreement that have accrued
prior to the date of termination or expiration. Notwithstanding anything to the
contrary, the following provisions shall survive any expiration or termination
of this Agreement: Sections 7.6, 7.7, 10, 11, 12.7, 12.8, 13, 14.1, 14.3, 14.4,
14.7, 14.8, 14.9, 14,10, 14.11, and 14.12.



--------------------------------------------------------------------------------

ARTICLE 13

DISPUTE RESOLUTION

13.1 Disputes. The Parties recognize that disputes as to certain matters may
from time to time arise that relate to either Party’s rights and/or obligations
hereunder. It is the objective of the Parties to establish procedures to
facilitate the resolution of disputes arising under this Agreement in an
expedient manner by mutual cooperation and without resort to litigation. To
accomplish this objective, the Parties agree to follow the procedures set forth
in this ARTICLE 13 to resolve any controversy or claim arising out of, relating
to or in connection with any provision of this Agreement, if and when a dispute
arises under this Agreement.

13.2 Internal Resolution. With respect to all disputes arising between the
Parties under this Agreement, including any alleged breach under this Agreement
or any issue relating to the interpretation or application of this Agreement, if
the Parties are unable to resolve such dispute within thirty (30) days after
such dispute is first identified by either Party in writing to the other, the
Parties shall refer such dispute to the Executive Officers of the Parties for
attempted resolution by good faith negotiations within thirty (30) days after
such notice is received, including at least one (1) in-person meeting of the
Executive Officers within twenty (20) days after such notice is received.

13.3 Arbitration. If the Executive Officers of the Parties are not able to
resolve such dispute referred to them under Section 13.2 within such thirty
(30) day period, then subject to Section 13.4, such dispute shall be settled by
binding arbitration in accordance with the then current rules of commercial
arbitration of the American Arbitration Association (“AAA”). A single arbitrator
with experience in the development and commercialization of drugs and
diagnostics shall be appointed by each of the Parties, and the two arbitrators
appointed by the Parties shall appoint the third arbitrator with experience in
the development and commercialization of drugs and diagnostics. The place of
arbitration shall be New York, New York. The arbitrator’s fees and expenses
shall be shared equally by the Parties. Each Party shall bear and pay its own
expenses incurred in connection with any dispute resolution under this
Section 13.3. The proceedings, including any outcome, shall be confidential.
Notwithstanding the foregoing, either Party shall have the right, without
waiving any right or remedy available to such Party under this Agreement or
otherwise, to seek and obtain from any court of competent jurisdiction any
interim or provisional relief that is necessary or desirable to protect the
rights or property of such Party, pending the selection of the arbitrator
hereunder or pending the arbitrator’s decision of the dispute subject to
arbitration.

13.4 Patent and Trademark Disputes. Notwithstanding Section 13.3, any dispute,
controversy or claim relating to the scope, validity, enforceability or
infringement of any Patent Covering the manufacture, use, importation, offer for
sale or sale of any Aradigm Product or of any trademark rights relating to any
Aradigm Product shall be submitted to a court of competent jurisdiction in the
country in which such Patent or trademark rights were granted or arose.

13.5 Equitable Relief. Nothing in this ARTICLE 13 shall prevent either Party
from seeking equitable or other relief in a court of competent jurisdiction. All
rights and remedies provided to each Party in this Agreement are cumulative and
in addition to any other rights and remedies available to such Party at law or
in equity.



--------------------------------------------------------------------------------

ARTICLE 14

MISCELLANEOUS

14.1 Entire Agreement; Amendment. This Agreement, together with the exhibits
attached hereto, which are hereby incorporated herein, represents the entire
agreement and understanding between the Parties with respect to its subject
matter and supersedes and terminates any prior and/or contemporaneous
discussions, representations or agreements, whether written or oral, of the
Parties regarding the subject matter hereto, and supersedes, as of the Effective
Date, all prior and contemporaneous agreements and understandings between the
Parties with respect to the subject matter hereof (including the Prior NDA).
There are no covenants, promises, agreements, warranties, representations,
conditions or understandings, either oral or written, between the Parties other
than as are set forth in this Agreement. Amendments or changes to this Agreement
shall be valid and binding only if in writing and signed by duly authorized
representatives of the Parties.

14.2 Force Majeure. Both Parties shall be excused from the performance of their
obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party. Such excuse shall be continued so long as
the condition constituting force majeure continues and the nonperforming Party
takes reasonable efforts to remove the condition. For purposes of this
Agreement, force majeure shall mean conditions beyond the control of the
Parties, including an act of God, war, civil commotion, terrorist act, labor
strike or lock-out, epidemic, failure or default of public utilities or common
carriers, destruction of production facilities or materials by fire, earthquake,
storm or like catastrophe, and failure of plant or machinery (provided that such
failure could not have been prevented by the exercise of skill, diligence, and
prudence that would be reasonably and ordinarily expected from a skilled and
experienced person engaged in the same type of undertaking under the same or
similar circumstances). If a force majeure persists for more than ninety
(90) days, then the Parties shall discuss in good faith the modification of the
Parties’ obligations under this Agreement in order to mitigate the delays caused
by such force majeure, and if the force majeure prevents Aradigm from performing
its obligations under the Development Plan for a period of more than one hundred
and five (105) days, Grifols shall have the right to terminate this Agreement
pursuant to Section 12.3(a).

14.3 Notices. Any notice required or permitted to be given under this Agreement
shall be in writing, shall specifically refer to this Agreement, and shall be
addressed to the appropriate Party at the address specified below or such other
address as may be specified by such Party in writing in accordance with this
Section 14.3, and shall be deemed to have been given for all purposes (a) when
received, if hand-delivered or sent by confirmed facsimile or a reputable
courier service, or (b) five (5) Business Days after mailing, if mailed by first
class certified or registered airmail, postage prepaid, return receipt
requested.



--------------------------------------------------------------------------------

If to Aradigm:    Aradigm Corporation    Attn.: Chief Executive Officer    3929
Point Eden Way    Hayward, CA 94545 With a copy to (which shall not constitute
notice):    Morrison & Foerster, LLP    Attn: John Campbell    425 Market Street
   San Francisco, CA 94105 If to Grifols:    Grifols, S.A.    Avinguda de la
Generalitat, 152-158    Parc de Negocis Can Sant Joan    Sant Cugat del Valles
08174    Barcelona, Spain    Facsimile:    +34.93.571.0267    Attention:   
Victor Grifols With a copy to (which shall not constitute notice):    Osborne
Clarke S.L.P.    Avenida Diagonal, 477    Planta 20    08036 Barcelona    Spain
   Facsimile:    +34.93.410.2513    Attention:    Tomás Dagá       Raimon
Grifols    and       Proskauer Rose LLP    Eleven Times Square    New York, NY
10036   

Attn:      Peter G. Samuels, Esq.

  

              Daryn A. Grossman, Esq.

  

              Rima R. Moawad, Esq.

14.4 No Strict Construction; Headings. This Agreement has been prepared jointly
by the Parties and shall not be strictly construed against either Party.
Ambiguities, if any, in this Agreement shall not be construed against any Party,
irrespective of which Party may be deemed to have authored the ambiguous
provision. The headings of each Article and Section in this Agreement have been
inserted for convenience of reference only and are not intended to limit or
expand on the meaning of the language contained in the particular Article or
Section. Except where the context otherwise requires, the use of any gender
shall be applicable to all genders, and the word “or” is used in the inclusive
sense (and/or). The term “including” as used herein means including, without
limiting the generality of any description preceding such term.



--------------------------------------------------------------------------------

14.5 Assignment. Neither Party may assign this Agreement without the prior
written consent of the other Party, such consent not to be unreasonably
withheld, except that either Party may assign this Agreement without the prior
consent of the other Party: (a) to a Third Party successor to all or
substantially all of its stock or assets relating to the Aradigm Products (an
“Acquiror”), whether in connection with a merger, consolidation or sale of
assets or other transaction, provided that, in the case of clause (a), Grifols
shall remain secondarily liable with respect to any obligations of Grifols or
such assignee under this Agreement (except in the case of a sale of all or a
majority of the stock or assets of Grifols, whether in connection with a merger,
consolidation or sale of assets or other transaction, in which case Grifols
shall be released from any obligations under this Agreement); or (b) to its
Affiliate; provided that, in the case of clause (b), as between Grifols and its
assignee, on the one hand, and Aradigm, on the other hand, Grifols shall remain
the primary obligor with respect to its and its assignee’s obligations under
this Agreement. Notwithstanding the foregoing, (i) Aradigm may assign without
Grifols’ consent its rights to royalties received under this Agreement and
(ii) Grifols may assign this Agreement, and all of its rights or obligations
hereunder, to any Pharmaceutical Company without the prior consent of Aradigm.
Any permitted assignment shall be binding on the successors of the assigning
Party. The Aradigm Technology (and consequently the Licensed Rights) shall
exclude any Patents and Know-How Controlled by any Acquiror or any Affiliate
thereof (excluding Aradigm, as an Affiliate of the Acquiror as a result of such
transaction) (i) prior to the acquisition and which were not obtained from
Grifols or its Affiliates or (ii) after the acquisition which Cover inventions
or comprise Know-How developed outside of and unrelated to any activities under
the Development Plan or any other activities under this Agreement. Any attempted
or purported assignment in violation of this Section 14.5 shall be null and
void.

14.6 Performance by Affiliates. Each Party may discharge any obligations and
exercise any right hereunder through any of its Affiliates (and, for the
avoidance of doubt, Grifols may sublicense its rights and obligations under this
Agreement to any of its wholly-owned subsidiaries). Each Party hereby guarantees
the performance by its Affiliates of such Party’s obligations under this
Agreement, and shall cause its Affiliates to comply with the provisions of this
Agreement in connection with such performance. Any breach by a Party’s Affiliate
of any of such Party’s obligations under this Agreement shall be deemed a breach
by such Party, and the other Party may proceed directly against such Party
without any obligation to first proceed against such Party’s Affiliate.

14.7 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

14.8 Severability. If any provision of this Agreement is found by a court of
competent jurisdiction to be unenforceable, then such provision shall be
construed, to the extent feasible, so as to render the provision enforceable,
and if no feasible interpretation would save such provision, it shall be severed
from the remainder of this Agreement. The remainder of this Agreement shall
remain in full force and effect, unless the severed provision is essential and
material to the rights or benefits received by either Party. In such event, the
Parties shall negotiate, in good faith, and substitute a valid and enforceable
provision or agreement that most nearly implements the Parties’ intent in
entering into this Agreement.



--------------------------------------------------------------------------------

14.9 No Waiver. No provision of this Agreement can be waived except by the
express written consent of the Party waiving compliance. Except as specifically
provided for herein, the waiver from time to time by either Party of any of its
rights or its failure to exercise any remedy shall not operate or be construed
as a continuing waiver of the same or of any other of such Party’s rights or
remedies provided in this Agreement.

14.10 Independent Contractors. For all purposes under this Agreement, Grifols
and Aradigm and their respective Affiliates are independent contractors with
respect to each other, and shall not be deemed to be an employee, agent, partner
or legal representative of the other Party. This Agreement does not grant any
Party or its employees, consultants or agents any authority (express or implied)
to do any of the following without the prior express written consent of the
other Party: create or assume any obligation; enter into any agreement; make any
representation or warranty; serve or accept legal process on behalf of the other
Party; settle any claim by or against the other Party; or bind or otherwise
render the other liable in any way.

14.11 Governing Law. This Agreement shall be governed by the laws of the state
of New York, without regard to its choice of law provisions that would require
the application of the laws of a different jurisdiction. The Parties hereby
irrevocably submit to the jurisdiction of the state and federal courts sitting
in the County and State of New York for the adjudication of disputes arising out
of or relating to this Agreement.

14.12 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute the same legal instrument.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized officers as of the Effective Date.

 

GRIFOLS, S.A.     ARADIGM CORPORATION By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 